4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 1 of 75 - Page ID # 518




                 EXHIBIT B
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 2 of 75 - Page ID # 519




                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and on
behalf of others similarly situated,

                  Plaintiff,               CASE NO. 4:19-CV-3084

             v.

KCI USA, Inc.,                             CLASS ACTION

                  Defendant.
                                           JURY TRIAL DEMANDED



                               EXPERT REPORT

                               BY JAN KOSTYUN




                          CONFIDENTIAL - PALMER V. KCI
 4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 3 of 75 - Page ID # 520




                                                        TABLE OF CONTENTS

Table of Contents
Introduction                                                                                                                                       1
Background and Experience                                                                                                                          1
Compensation                                                                                                                                       5
Documents Reviewed and Assumptions                                                                                                                 5
Methodology                                                                                                                                        6
Introduction                                                                                                                                       6
Statement of Opinions                                                                                                                              7
  Opinion A - The Peak Report fails to address its stated objective of describing the process to identify
  whether a telephone number was assigned to a cellular service. ........................................................... 8
  Opinion B. The Peak Report fails to address its stated objective of describing the process to identify
  class members based on telephone numbers. ........................................................................................ 13
  Opinion C. Plaintiff, and Plaintiff’s expert, do not identify any viable process that could be used to
  identify telephone numbers that were not assigned to the intended recipient. .................................... 15
  Opinion D. The wrong number criteria that Plaintiff ostensibly plans to use in identifying telephone
  numbers not assigned to the intended recipient cannot satisfy its intended objective. Any potential
  note regarding a particular call must be individually examined to determine whether it in fact
  indicates a call to a wrong number, and even if it does, additional individual analysis is required to
  determine whether the person called was not the actual intended recipient. ....................................... 16
    A. Overly-inclusive nature of the search strings specified by Plaintiff .......................................... 16
    B. Order numbers apply to multiple telephone numbers ................................................................ 17
    C. Account notes that do not represent interactions between a KCI Representative and a
        KCI patient .................................................................................................................................... 19
    D. Ambiguous account notes that reference multiple telephone numbers..................................... 21
    E. Account notes mis-interpreted as “wrong number” designations due to confusion by
        the patient or call recipient, or language barriers ........................................................................ 23
    F. Plaintiff’s “wrong number” criteria will identify “wrong numbers” that Peak’s
        methodology confirms to be correct numbers ............................................................................. 26
    G. Unique issues with identifying Defendant’s “intended recipient” ............................................... 32
  Opinion E. If a set of telephone numbers contained in the proposed class(s) could be identified, any
  attempt to accurately and reliably identify the subscribers and/or users of those numbers will require
  an account-by-account and number-by-number investigation and analysis across various third-party
  sources, including, cell phone carriers and the individual subscribers and users. ............................... 34
    A. Public identification services and Skip Tracing ......................................................................... 36
    B. Reliability of subscriber information from carriers .................................................................... 44
    F. Authorized user identification ..................................................................................................... 49
Reservation of Right to Amend                                                                                                                      51
Expert Report Summary                                                                                                                              51
Exhibit A – Jan Kostyun CV                                                                                                                         53
Exhibit B – LexisNexis Disclaimer                                                                                                                  70
Exhibit C – Partial List of Occurrences of LexisNexis Disclaimer                                                                                   71




                                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 4 of 75 - Page ID # 521




                                           Introduction

       1.      Counsel for Defendant, KCI USA, Inc. (“KCI”), contacted me for the purposes of

an engagement as an expert witness in Catherine Palmer, et. al. v. KCI USA, Inc., No. 4:19-cv-

3084 (D. Neb.).

       2.      I have been asked by counsel for KCI to analyze, review, and consider the

opinions and methodology presented in the Declaration of Carla Peak (“Peak Report”), dated

August 18, 2020. I have also been asked to opine on the obstacles to the accurate identification

of potential class members in this case.

                                  Background and Experience

       3.      I am an independent technology consultant with over 35 years of experience in

telecommunications, enterprise architecture, and information technologies. I received both a

Bachelor of Science degree (magna cum laude) in Mathematics, as well as a Master of Science

degree in Computer Science, from Union College in 1976. I have been employed in many

capacities by major telecommunications companies, including Bell Telephone Laboratories,

GTE, Verizon, and Syniverse Technologies. I have also been engaged as a consultant by

telecommunications companies and regulatory authorities, including Rogers Wireless (the largest

wireless carrier in Canada), CRC (the national telecommunications regulatory agency of

Colombia), and Syniverse Technologies. I have worked at numerous technical levels in software

development, database technology, and enterprise architecture. I have worked for over 15 years

providing consulting services, software development, and data analysis in the field of telephone

number portability.   This experience covers landline, wireless, and intermodal (landline-to-

wireless or wireless-to-landline) number portability, as well as telephone number pooling. I have




                                          1
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 5 of 75 - Page ID # 522




played lead roles in the technical and organizational processes of porting landline numbers in the

U.S. as well as wireless numbers in the U.S., Canada, and Colombia.

       4.      As a software architect for Bell Telephone Labs, GTE, Verizon, and Syniverse, I

also developed expertise in areas such as landline and wireless number provisioning, including

the end-to-end process of establishing service for an initial subscriber; landline and wireless

order-entry, including the collection of subscriber contact information; initial implementation of

the National Do Not Call Registry; technical experience with features such as voice calling, SMS

messaging, fax transmissions, voicemail, auto dialer and Interactive Voice Response Unit

(IVRU) technology, and switching implementations; and a wide variety of telecommunications

industry standards.

       5.      I also have extensive experience in database methodologies, data analysis, and

data mining. My experience with database technologies includes hierarchical, network and

relational database models and implementations. I have instructed working professionals on the

use of database programming, support and internal architecture, and have developed database

training courses. I am proficient with advanced database modeling, optimization and query

techniques, as well as the development of database software applications. I have personally

performed database queries and data analysis against hundreds of data stores, including but not

limited to Internal and National Do Not Call lists, Wireless Block identifiers, Number Portability

transaction lists and telephone call records produced by both wireless carriers and businesses

involved in dialing campaigns.

       6.      I have extensive experience with call center operations and dialing systems,

including those used for inbound and outbound calling campaigns.             In my tenure with

GTE/Verizon, I performed early research with Intel-based Computer Telephony Interfaces (CTI),



                                          2
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 6 of 75 - Page ID # 523




including text-to-speech translation and automated dialing interfaces. I have worked closely

with IVRU engineers and application architects to develop programmatic interfaces used for

inbound and outbound calling. I have worked closely with call center personnel at telecom

businesses such as GTE, Verizon, Syniverse and Rogers Wireless while supporting Customer

Relations Management (CRM) applications that include interfaces to inbound and outbound

dialing systems.

       7.      For the past 10 years I have worked as a consultant and expert witness on cases

covering Telephone Consumer Protection Act (“TCPA”) issues, patent litigation, software

copyright infringement and trade secret misappropriation, software value determination,

vandalism, and sabotage of application programs. I have provided expert witness testimony in

depositions and in court. None of the opinions that I have offered as an expert witness have been

stricken or rejected.

       8.      A copy of my curriculum vitae is attached hereto as Exhibit A.

       9.      I have not authored any publications in the past 10 years.

       10.     I have been qualified as an expert in federal courts and Florida state courts. In the

past four years, I have been retained to provide deposition testimony as an expert in the

following matters: Cunningham v. Health Insurance Innovations, No. 8:18-cv-00919 (M.D.

Fla.); Schaevitz v. Braman Hyundai, No. 1:17-cv-23890 (S.D. Fla.); Gurzi v. Penn Credit, No.

6:19-cv-00823 (M.D. Fla.); Virgne v. C.R. England, No. 1:19-cv-2011 (S.D. Ind.); Grome v.

USAA Savings Bank, No. 4:19-cv-03080 (D. Neb.); Hill v. USAA Savings Bank, No. 01-19-0003-

2123 (AAA); Howerton v. USAA Savings Bank, No. 01-19-0003-3505 (AAA); Dickson v. Direct

Energy, No. 5:18-cv-182 (N.D. Oh.); Hage v. World Financial Group, No. 1:19-cv-3386 (N.D.

Ill.); Samuel v. Adroit Health Group, No. 1:19-cv-10487 (D. Mass.); Iverson v. Advanced



                                          3
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 7 of 75 - Page ID # 524




Disposal Services, No. 3:18-cv-00867 (M.D. Fla.); Charvat v. The Southard Corporation, No.

2:18-cv-190 (S.D. Ohio); Lalli v. First Team Real Estate, No. 8:20-cv-00027 (C.D. Cal.); Rechul

v. Crisp Marketing, No. 1:20-cv-10171 (D. Mass.); Quintana v. BB&T, No. 1:18-cv-00748

(M.D. N.C.); Saunders v. Dyck O’Neal, No.1:17-cv-00335 (W.D. Mich.); Wang v. Wells Fargo,

No. 1:16-cv-11223 (N.D. Ill.); Grant v. Regal Automotive, No. 8:19-cv-00363 (M.D. Fla.);

Moraitis v. The HELPcard, JAMS No. 1460005448; Sandoe v. Boston Scientific, No. 1:18-cv-

11826 (D. Mass.); Snyder v. U.S. Bank, No. 1:16-cv-11675 (N.D. Ill.); Wijesinha v. Bluegreen

Vacations, No. 1:19-cv-20073 (S.D. Fla.); Thomas v. Peterson’s Harley Davidson, No. 0:18-cv-

61723 (S.D. Fla.); Albrecht v. Oasis Power, No. 1:18-cv-01061 (N.D. Ill.); Beets v. Molina

Healthcare, No. 2:16-cv-05642 (C.D. Cal.); Gonzalez v. Redwood, No. 8:17-cv-02184 (M.D.

Fla.); Eisenband v. Schumacher Auto., No. 9:18-cv-80911 (S.D. Fla.); Berman v. Freedom Fin.,

No. 4:18-cv-01060 (N.D. Cal.); Diaz-Lebel v. Target, No. 0:17-cv-05110 (D. Minn.); Garcia v.

Target, No. 1:16-cv-2574 (D. Minn.); Jackson v. Palm Beach Credit Adjusters, No. 9:18-cv-

80124 (S.D. Fla.); Williams v. Bluestem, No. 8:17-cv-1971 (M.D. Fla.); Wilson v. Badcock, No.

8:17-cv-02739 (M.D. Fla.); Scherkanowski v. Bluegreen Vacations, No. 1:18-cv-00301 (D.

N.H.); Green-Mobley v. Capital One Auto Finance, No. 3:17-cv-764 (S.D. Fla.); Carpenter v.

World Omni Fin., No. 01-18-0000-6972 (A.A.A.); Buja v. Novation Capital, LLC., No. 9:15-cv-

81002 (S.D. Fla.); Kalmbach v. Nat. Rifle Ass’n of Am. and InfoCision, Inc. No. 2:17-cv-00399

(W.D. Wash.); Goins v. Walmart and Palmer Recovery Attorneys, No. 6:17-cv-00654 (M.D.

Fla.); Reyes v. BCA Fin. Servs., No. 1:16-cv-24077 (S.D. Fla.); Jacobs v. Quicken Loans Inc.,

No. 15-cv-81386 (S.D. Fla.); Cook v. Palmer Reifler & Assocs., No. 3:16-cv-00673 (M.D. Fla.);

Couser v. Cucamonga Valley Med. Grp., No. 5:14-cv-01528 (C.D. Cal.); Couser v. Dish One

Satellite, No. 5:15-cv-02218 (C.D. Cal.); Comprehensive Health Care Sys. of the Palm Beaches



                                         4
                             CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 8 of 75 - Page ID # 525




v. M3 USA Corp., No. 16-cv-80967 (S.D. Fla.); Nece v. Quicken Loans Inc., No. 8:16-cv-02605

(M.D. Fla.); and Preman v. Pollo Operations, No. 6:16-cv-00443 (M.D. Fla.).


                                        Compensation

       11.    I am being compensated at the rate of $400 per hour for my study and analysis in

this case, as well as $350 per hour for travel and $450 per hour for testimony. My compensation

is not dependent on my opinions or the outcome of this matter.

                            Documents Reviewed and Assumptions

       12.    In connection with preparing this Report, I have reviewed the following materials:

Class Action Complaint, D.E. 1 (“CAC” or “Complaint”); Peak Report, dated August 18, 2020;

Stipulated Protective Order, D.E. 27; Search criteria letter to David Krueger from Plaintiff’s

Counsel dated April 10, 2020; Follow-up letter to David Krueger from Plaintiff’s Counsel dated

May 20, 2020; Call record data files KCI000001.xlsx thru KCI000019.xlsx; Account note data

files KCI000020.xlsx thru KCI000023.xlsx; Order Notes KCI000024.txt, KCI000026.txt,

KCI000027.txt, KCI000062.txt, KCI000069.txt, KCI000071.txt, KCI000072.txt, KCI000098.txt.


       13.    I regularly research and follow developments in the telecommunications industry.

This includes, but is not limited to: review of significant Federal Communications Commission

(“FCC”) orders; review of TCPA cases and rulings; routine communication with former

telecommunications associates; comparison of opinions set forth by other TCPA experts and

professionals; communication with vendors who provide TCPA-related data services; review of

industry blogs, news feeds and user groups, such as the Association of Credit and Collections

Professionals (ACA International) and the Bates Group; and regular research into statistics and

trends related to the telecom industry. This background has also informed and supported my

opinions.

                                         5
                             CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 9 of 75 - Page ID # 526




                                           Methodology

       14.     The methodology I employed in producing my opinions and this report is based

on my business experience in telecommunications, my experience as an expert with other TCPA-

related cases, my education and training, and my review of documents and data relevant to this

case, as cited above and throughout this report. Based on my experience and that review, I

developed hypotheses regarding the methodology proposed by Plaintiff’s expert in order to

identify potential class members.       I have tested and confirmed my hypotheses using a

combination of related documentation, research, data analysis, and experience – similar to the

techniques that I have used during my career as a telecommunications system architect – and

used this to form my opinions and document them in this report.

                                           Introduction

       15.     From my review of the Complaint, I understand that Plaintiff alleges that KCI

contacted individuals through the use of automated calls and prerecorded messages, in violation

of the TCPA (Complaint at ¶ 1). In addition to her individual claims, Palmer proposes to

represent the following class:

       All persons and entities throughout the United States (1) to whom KCI USA, Inc.
       placed, or caused to be placed, a call directed to a number assigned to a cellular
       telephone service, but not assigned to the intended recipient of KCI USA, Inc.’s
       calls, (3) by using an automatic telephone dialing system or an artificial or
       prerecorded voice, (4) from four years prior to the date of this complaint through
       and including the date of class certification (Complaint at ¶ 47).

       16.     Plaintiff’s expert Carla Peak is a Vice President of Legal Notification Services for

KCC Class Action Services, LLC (“KCC”), and presents herself as an expert in the field of legal

notice in class action matters (Peak Report at ¶¶ 1-2).

       17.     The Peak Report describes that Plaintiff’s counsel asked her “to describe the

process that could be used to identify the names and addresses of potential class members for


                                             6
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 10 of 75 - Page ID # 527




which only a telephone number is available, to describe the process for determining whether a

telephone number is or was assigned to a cellular telephone service, as well as the subsequent

notice process” (Id. at ¶ 8). Notably, however, the Peak Report is effectively a notice plan for an

already certified class. The Report begins with the statement “If the class is certified and notice

is ordered, KCC could implement the following notification process, consistent with our

experience in past similar matters” (Id. at ¶ 10), and the bulk of the Report is spent describing the

class notification process (Id. at ¶¶ 14-22).

                                       Statement of Opinions

       18.      Based on my analysis, it is my opinion that:

             A. The Peak Report fails to address its stated objective of describing the process to

                identify whether a telephone number was assigned to a cellular service.

             B. The Peak Report fails to address its stated objective of describing the process to

                identify class members based on telephone numbers.

             C. Plaintiff, and Plaintiff’s expert, do not to identify any viable process that could be

                used to identify telephone numbers that were not assigned to the intended

                recipient.

             D. The wrong number criteria that Plaintiff ostensibly plans to use in identifying

                telephone numbers not assigned to the intended recipient cannot satisfy its

                intended objective. Any potential note regarding a particular call must be

                individually examined to determine whether it in fact indicates a call to a wrong

                number, and even if it does, additional individual analysis is required to determine

                whether the person called was not the actual intended recipient.

             E. If a set of telephone numbers contained in the proposed class could be identified,

                any attempt to accurately and reliably identify the subscribers and/or users of
                                            7
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 11 of 75 - Page ID # 528




               those numbers – particularly as much as five years or more in the past – will

               require a detailed, account-by-account and number-by-number investigation and

               analysis across various third-party sources, including, among other potential

               sources, cell phone carriers and the individual subscribers and users.


Opinion A - The Peak Report fails to address its stated objective of describing the process
to identify whether a telephone number was assigned to a cellular service.

       19.     Importantly, the Peak Report is in essence a notice plan for an already certified

class. Ms. Peak does not contend or assert that either she or her employer (a class action

administrator) has ever served as an expert at the class certification stage. (Peak Report ¶¶ 5, 6.)

The Peak Report itself begins its analysis with “[i]f the class is certified and notice is ordered . . .

.” (Peak Report ¶ 10.) The report has as its objective providing notice to “at least 70% of likely

class members,” rather than an effort to identify class members for purposes of class

certification. (Peak Report ¶ 18.)

       20.     With that in mind, the Peak Report states that, if a class were to be certified in this

case, “KCC would obtain the list(s) of telephone numbers from the parties that belong to

potential class members. At the broadest level, the universe of potential class members includes

those persons whose telephone numbers KCI USA Inc. (“KCI”) associates with having placed,

or caused to be placed, a call using an automatic telephone dialing system or an artificial or

prerecorded voice from four years prior to the date of the complaint through the date of class

certification.” (Peak Report at ¶ 11).

       21.     But Peak makes no attempt or proposal to identify the list of numbers that belong

to potential class members. As noted above, she assumes a class is already certified. For

example, her definition of the “universe of potential class members” would include every



                                            8
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 12 of 75 - Page ID # 529




number to which KCI placed calls using an ATDS or prerecorded voice, without considering

whether the numbers was allegedly assigned to the intended recipient, as specified in subsection

(1) of Plaintiff’s Complaint. Neither Peak nor Plaintiff has proposed any method to make this

critical determination and, as I detail below, it will be shown that there is no reliable and

administratively feasible method to determine which numbers were assigned to someone other

than the intended recipient (see Opinion C below).

        22.    It is also unclear how Peak intends to narrow the telephone numbers to those

belonging to class members based on the class criteria. Peak seems to assume that the Parties

may otherwise narrow the list based on the class criteria. (Peak Report ¶ 11.) One of the few

class criteria Peak even claims a potential capability to address is the ability to utilize a third-

party vendor to identify cellular telephone numbers. (Id.) This, of course, ignores the key

elements of class membership--namely, identifying those other than the intended recipients of

the calls.

        23.    The Peak Report also suffers a critical defect insofar as it does not appear that

Peak has reviewed any of the putative class data in this case, does not know the data available

and does not profess an ability to analyze or comprehend the data set produced in this case.

        24.    And even as to one of the few services Peak does propose-- determining which

telephone numbers were assigned to a wireless telephone service--Peak’s complete description of

the process to perform that complex and strategic task includes nothing more than the following

17 words: “KCC can utilize a vendor such as Pacific East to analyze the numbers to make that

determination” (Id.) And it is still unclear whether Peak intends to use Pacific East to determine

if numbers are currently assigned to a wireless service (which serves no useful purpose), or if




                                          9
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 13 of 75 - Page ID # 530




numbers were assigned to a wireless service at the historical date(s) of calls (which would be

required).

       25.      Peak’s scant description of her proposed methodology excludes numerous pieces

of significant information:

             a. Peak provides no explanation of who or what “Pacific East” is, including the lack

                of even a website address.

             b. Peak states she would use “a vendor such as Pacific East,” (Peak Report ¶ 11,

                emphasis added), but does not identify any other vendors such that an appropriate

                analysis of those other potential vendors could be performed.

             c. There is no description of any product or service offered by Pacific East to

                perform wireless identification.

             d. There is no description of any resources – such as databases, public records,

                carrier records, etc. – that Pacific East might use to perform wireless

                identification.

             e. There is no explanation whether Pacific East can perform historic wireless

                identification, or simply current wireless identification (which would provide no

                value in this case with a class definition that reaches back many years).

             f. There are no reliability statistics of any wireless identification that might be

                performed by Pacific East.

             g. There is no identification of any prior cases – or any capacity at all – in which

                Pacific East may have been used for wireless identification.

       26.      Notably, Peak did not demonstrate any capability for her proposed methodology

to identify the historical wireless status of any telephone numbers. Peak did not demonstrate



                                              10
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 14 of 75 - Page ID # 531




whether her proposed methodology could even identify Plaintiff Palmer’s 7223 telephone

number as a wireless number at the date(s) of the alleged call(s) during the relevant time period.

Again, Peak does not indicate she has seen the data involved in this case, much less that she has

run any proposed methodologies on this data.

       27.     From my previous experience in number portability, there are significant barriers

that prevent the accurate identification of the historical wireless status of telephone numbers.

There is no single, publicly available database that can identify whether a given telephone

number is even currently assigned to a wireless status, much less the ability to identify whether a

number was wireless as of some date in the past.

       28.     In order to identify the historical wireless status of a phone number, Plaintiff

would need to utilize a vendor who makes proper use of a wireless block identifier file, as well

as a ported number file. The data that is used to populate a functional wireless block identifier

file is sourced as part of the North American Numbering Plan Administration (“NANPA”),

which has been primarily overseen by Neustar, and most recently Somos, Inc.1 The data that is

used to populate a ported number file was also previously sourced and maintained by Neustar, as

part of its Number Portability Administration Center (“NPAC”), which is responsible for all

number porting activity in North America—including the process of phone numbers changing

carriers and changing status from wireless to landline, and landline to wireless. Since May 2018,

Telcordia Technologies, d/b/a iconectiv, has assumed responsibility for the NPAC.2 In order for

vendors to accurately maintain a ported numbers file, those vendors must process data

downloads from Neustar/iconectiv (either directly or indirectly) on a daily basis without failure

1
  North American Numbering Plan Administration at
https://www.nationalnanpa.com/about us/abt nanp.html (last visited 9/11/2020)
2
  See NAPM Announce Completion of Transition to iconectiv as Nation’s New Local Number Portability
Administrator, iconectiv (May 29, 2018). https://iconectiv.com/news-events/napm-announces-
completion-transition-iconectiv-nations-new-local-number-portability.
                                          11
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 15 of 75 - Page ID # 532




and without error. Additionally, in order to provide accurate identification of the wireless status

of a telephone number, those data downloads from Neustar/iconectiv must have been processed,

without failure and without error, every day since the inception of the wireless portability

mandate in November 2003.3 This means that vendors must have successfully processed more

than 6,000 consecutive daily downloads of porting data in order for their wireless identification

files to be accurate. Missing even a single day of download—which could happen due to server

failure, human error, software problems, or numerous other potential processing problems—

would mean that the wireless status of thousands of phone numbers would be erroneous.4 Even a

problem with a download that occurred as long as 15 or 16 years ago, could result in an incorrect

wireless status being stored in a vendor database. And of course, if a vendor uses erroneous data

for the identification of wireless status, then any subsequent attempt to use that data to identify

potential class members would be erroneous as well.

       29.     Even if a vendor or service can perform its job perfectly, and maintain an accurate

inventory of wireless blocks and ported numbers from their originating sources, that inventory is

still subject to the accuracy of the data that is provided by NANPA and the NPAC. I have found

that using the most highly regarded vendors of numbering resources does not necessarily ensure

the accurate identification of the historical wireless status of telephone numbers. I am not aware

of any vendor or service that can perform a reliable identification of the wireless status of

telephone numbers based on given historical dates. Based on the total lack of detail in the Peak

Report’s methodology for ascertaining the historical wireless status of telephone numbers, as

well as the technical and logistical barriers to reliable wireless identification as just described, it

is my opinion that Peak has provided wholly insufficient information to enable a conclusion that


3
 FCC, Wireless Local Number Portability (WLNP), https://www.fcc.gov/general/wireless-local-number-
portability-wlnp.
                                           12
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 16 of 75 - Page ID # 533




she can accurately identify the telephone numbers that were wireless as of the historical date(s)

that calls were placed to those numbers in this case.


Opinion B. The Peak Report fails to address its stated objective of describing the process to
identify class members based on telephone numbers.

        30.      The Peak Report’s methodology for identifying class members based on

telephone numbers is lacking just as much detail as its method for determining the wireless status

of numbers. Peak describes how she proposes to determine the names of class members based on

the selected telephone numbers, using just two sentences: “After de-duplication of the telephone

numbers, the cellular telephone numbers will be sent to companies such as LexisNexis,

PacificEast, or Nexxa for reverse lookup procedures. This is done in order to obtain name and

address information associated with cellular telephone numbers” (Peak report at ¶ 12).

        31.      Once again, Peak’s bare-bones description of her proposed methodology excludes

numerous pieces of significant information:

              a. As with her previous reference to Pacific East, Peak provides no citations for

                 LexisNexis or Nexxa, and no description of any product or service offered by

                 LexisNexis, Pacific East or Nexxa to obtain name and address information

                 associated with cellular telephone numbers. For example, LexisNexis offers

                 dozens of products and services, many of which purport to perform reverse

                 lookups, but Peak only refers to these vendors at the broadest level possible,

                 without any explanation of the specific product she intends to use, its capabilities,

                 reliability, or databases from which such information is drawn, or why it is suited

                 for the specific proposed process in this case.


4
 Neustar advertises that it broadcasts more than 1.2 million number portability updates per day. See The
NPAC, Neustar & LNP, NPAC, https://www.npac.com/number-portability/the-npac-neustar-lnp.
                                            13
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 17 of 75 - Page ID # 534




             b. Peak again uses the caveat “such as,” without identifying what other potential

                vendors she could use here.

             c. There is no description of any resources that these vendors might use to obtain

                name and address information.

             d. There is no explanation whether these vendors can identify historic names and

                addresses, or simply current names and addresses, based on telephone numbers.

             e. There are no reliability statistics of any names and address identification to be

                performed by these vendors.

       32.      Notably, Peak did not demonstrate any capability for her proposed methodology

to identify the individual associated with any telephone number in this case. Peak did not

demonstrate whether her proposed methodology could even identify Plaintiff Palmer as the

individual associated with the 7223 number, at the date(s) of alleged calls to that number.

       33.      I was able to perform a reverse lookup of the 7223 number using LexisNexis’

Phone Finder reverse lookup service (see further description at paragraph 69 below), which

returns up to ten individuals associated with a given telephone number. LexisNexis was unable

to return ANY individual, for ANY timeframe, associated with the 7223 number. As an alternate

source, I also searched for the 7223 number using TransUnion’s TLOxp product, with two

TransUnion reverse-lookup searches: 411+ Search; and Super Reverse Lookup Search. Neither

of these searches were able to find any individual associated with the 7223 number. It thus

seems entirely likely that the very plaintiff in this lawsuit would not be identified as a class

member by KCC’s methodology.

       34.      Also, quite ironically, Peak describes a proposed de-duplication process in ¶ 12 of

her report – a trivial process in order to ensure that each telephone number appears only once,



                                           14
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 18 of 75 - Page ID # 535




and can be performed by any entry-level programmer or basic Excel user – with a similar level

of detail as her proposed methods to identify wireless telephone numbers and the names and

addresses associated with those numbers, which are critical to the class-identification

methodology.

        35.     To the contrary, I will describe in Opinion E below that there is a massive amount

of evidence that the vendors Peak would rely on cannot accurately identify the historical user or

subscriber associated with a given telephone number, and that such a process could only be

accurately performed through a labor-intensive individualized investigation.


Opinion C. Plaintiff, and Plaintiff’s expert, do not identify any viable process that could be
used to identify telephone numbers that were not assigned to the intended recipient.

        36.     The Peak Report does not describe, or even acknowledge the need for, a process

to identify telephone numbers that were not assigned to the intended recipient. I have not seen

any proposed methodology or any documentation in the Peak Report to achieve this task.

        37.     It is my understanding that KCI has produced a set of data from KCI’s HERO

System (which as I understand it, is essentially each KCI patient’s medical file that contains

information regarding the patient’s prescription, services, and potentially notes of conversations

with the patient, family members, or medical providers), that purports to identify account notes

in which “wrong number” designations appear. It is also my understanding that this data was

produced based on a set of search criteria specified by Plaintiff’s counsel. That search criteria

included approximately 140 search strings, such as “wrong number”, “wrong phone #”, “wrng

telephone number”, “wrng num”, “wn number”, “wn phone nbr”, etc.5



5
 The search criteria specific by Plaintiff’s counsel was documented in a letter to David Krueger from
Plaintiff’s Counsel dated April 10,2020, and further described in another ‘follow-up’ letter dated May 20,
2020.
                                            15
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 19 of 75 - Page ID # 536




       38.     The Peak Report does not mention this data, this search criteria or any analysis of

either to suggest that Peak attempted to identify telephone numbers that were not assigned to the

intended recipient. It is not clear from the Peak Report that Peak contends that she could identify

telephone numbers that were not assigned to the intended recipient.


Opinion D. The wrong number criteria that Plaintiff ostensibly plans to use in identifying
telephone numbers not assigned to the intended recipient cannot satisfy its intended
objective. Any potential note regarding a particular call must be individually examined to
determine whether it in fact indicates a call to a wrong number, and even if it does,
additional individual analysis is required to determine whether the person called was not
the actual intended recipient.

       39.     I have analyzed the results of the account notes that satisfy Plaintiff’s “wrong

number” criteria, and found severe limitations to the data produced that would prevent its use as

a viable means to identify telephone numbers that were not assigned to the intended recipient.

These limitations include the overly-inclusive nature of the search strings specified by Plaintiff;

the fact that some order numbers apply to multiple telephone numbers, preventing accurate

cross-referencing of account notes to the correct telephone number; account notes that do not

represent interactions between a KCI Representative and a KCI patient; ambiguous account notes

that reference multiple telephone numbers; or account notes mis-interpreted as “wrong number”

designations due to confusion by the patient or call recipient, or language barriers.

               A.      Overly-inclusive nature of the search strings specified by Plaintiff

       40.     One of the strings that Plaintiff’s counsel requested be used to search KCI’s

account notes was “wn” (presumably what Plaintiff thought might be an abbreviation for “wrong

number”). However, the search for this string resulted in a massive number of false-positive

results being returned in the account note data production. Searching for the string “wn” returned

account notes that included common words such as “known” and “own”, but with no other

description of a possible wrong number notation. It was also revealed that KCI Representatives
                                           16
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 20 of 75 - Page ID # 537
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 21 of 75 - Page ID # 538
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 22 of 75 - Page ID # 539




     46.

                  :

                                                     .

     47.




                                                                   .

           C.    Account notes that do not represent interactions between a KCI
                 Representative and a KCI patient

     48.




                                    19
                        CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 23 of 75 - Page ID # 540
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 24 of 75 - Page ID # 541
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 25 of 75 - Page ID # 542
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 26 of 75 - Page ID # 543
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 27 of 75 - Page ID # 544
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 28 of 75 - Page ID # 545
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 29 of 75 - Page ID # 546
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 30 of 75 - Page ID # 547




individual is identified as Identity1_Full through Identify10_Full. The Identities are presented in

reverse chronological order, meaning that Identity1 represents the most recent individual

associated with the number, Identity2 (if present) represents the individual associated with the

number prior to Identity1, and so on.

       71.     Each Identity Name is also accompanied by address fields (street address, city,

state, zip, county) and a date range. The date range fields are the date that the name was first seen

by LexisNexis as being associated with the telephone number, and the date the name was last

(most recently) seen by LexisNexis as being associated with the number.

       72.     Opinion E below describes numerous reasons why the data from reverse lookup

services, including LexisNexis, is not reliable, as well as examples of incomplete or inaccurate

results returned from such services when attempting to identify individuals associated with given

telephone numbers. Nevertheless and for verification purposes (and after setting aside the 866

telephone numbers for which LexisNexis had no information to identify any individuals), I

compared the results returned from LexisNexis for the 4,135 telephone numbers with at least one

individual identified by LexisNexis, with a subset of the telephone numbers from KCI’s call

records that satisfied Plaintiff’s wrong number search criteria. I performed this comparison in

order to simulate the results of the reverse lookup methodology set forth in the Peak Report.

       73.     First, I selected account notes from KCI’s records that included the following

search terms: “Wrong number”, “Wrong telephone number”, “Wrong phone number”, “Wrong

#”, “Wrong telephone #”, “Wrong phone #”, “Wrong nmbr”, “Wrong telephone nmbr”, “Wrong

phone nmbr”, “Wrong nbr”, “Wrong telephone nbr”, “Wrong phone nbr”, “Wrong num”,

“Wrong telephone num”, “Wrong phone num”, “Wrng number”, “Wrng telephone number”,

“Wrng phone number”, “Wrng #”, “Wrng telephone #”, “Wrng phone #”, “Wrng nmbr”, “Wrng



                                           27
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 31 of 75 - Page ID # 548




telephone nmbr”, “Wrng phone nmbr”, “Wrng nbr”, “Wrng telephone nbr”, “Wrng phone nbr”,

“Wrng num”, “Wrng telephone num”, and “Wrng phone num”. 7

        74.     I then cross-referenced those account notes to the call records produced by KCI,

in order to identify the telephone numbers for which a wrong number designation might apply.8

        75.     I then determined that 4,061 of the 4,135 telephone numbers that received

LexisNexis “hits”, also had corresponding wrong number notes, based on the search terms

identified in paragraph 73 above.

        76.     Finally, I compared the names in KCI’s records with the names returned from

LexisNexis,9 for the 4,061 telephone numbers with corresponding wrong number account notes.

        77.     If LexisNexis is able to accurately identify the individuals associated with

telephone numbers provided to it, and if Plaintiff’s search criteria is actually able to identify

instances in which the wrong party was reached by KCI’s calls, then none of the names in KCI’s

records should match the names returned by LexisNexis, for the same telephone number.

        78.     However, the results of this analysis produced numerous results for which

LexisNexis returned the same name as that shown in KCI’s records for the same telephone

number. This indicates that even though Plaintiff proposes to identify calls to someone other than

the intended recipient using supposed “wrong number” search criteria in the account notes,


7
  As described above, Plaintiff’s search criteria using some 140 search strings cannot return a usable or
practical set of records that could be used to identify wrong number calls. The 30 search terms described
here produce a manageable set of records that may include some valid indicia of possible wrong number
calls, subject to additional manual investigation as I also have described.
8
  Also described above is the fact that cross-referencing the Defendant’s account notes to the Defendant’s
call records is unreliable, particularly since some account numbers translate to multiple numbers, making
it impossible to determine the specific telephone number to which those account notes apply.
9
  To perform the name comparison, I extracted the last name from the full name provided by LexisNexis
for each number. I then searched the name field in Defendant’s call records for that last name and the
same telephone number, and considered the comparison to be a match when the LexisNexis last name
was found in Defendant’s name field. I performed the search with this method since I observed that the
names in Defendant’s call records were stored as both first name followed by last name, as well as last
name followed by first name.
                                            28
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 32 of 75 - Page ID # 549
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 33 of 75 - Page ID # 550
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 34 of 75 - Page ID # 551




wrong number to a call, simply because they don’t wish to speak to the caller at the given

moment – possibly because they don’t feel well, they want to avoid what they believe will be an

uncomfortable conversation, they errantly think the call is a marketing call or some unwanted

call, or any number of reasons. The person answering the call may mistakenly respond wrong

number to call, because they don’t recognize the caller ID, they don’t recognize the voice of the

caller, or they don’t understand the caller’s explanation of the reason for the call (like for

example, a language barrier, as shown in Paragraph 61 above). The person answering a call may

be a friend, neighbor or family member of the intended recipient, and respond wrong number to

the call – either intentionally or mistakenly – on behalf of the intended recipient for many of the

reasons already described. Or the intended recipient who answers a call and responds wrong

number may do so because of confusion that could be due to medical conditions or age.

          89.    The overall result of this comparison revealed that, out of the 4,061 telephone

number “hits” returned from LexisNexis that also had wrong number account notes, 1,470

of those numbers – more than one-third (about 36%) – had matching names with KCI’s

records – indicating that KCI had called the intended party, rather than the wrong party

based on the account notes.10 And these matching names were produced by comparing the

names in KCI’s records only with the first identity (Identity1) returned from LexisNexis –

comparing the names in KCI’s records with additional Identities (Identity2, Identity3, etc. when

they exist) would surely return even more confirmed matches. Also, as described in paragraphs

73 - 76 above, the LexisNexis names were compared to a subset of the notes found with

Plaintiff’s search criteria – i.e. only those notes that contained 30 of Plaintiff’s 140 search terms.

If the comparison had been made with a larger set of “wrong number” search results – e.g.

“DNC”, “incorrect number” etc. – then surely even more names matching those from LexisNexis
10
     The name match was performed by matching last names.
                                            31
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 35 of 75 - Page ID # 552
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 36 of 75 - Page ID # 553




       93.     Peak’s Report does not take into consideration the nature of KCI’s calls and the

fact that “intended recipients” of calls are not necessarily the patient, but may be persons who are

the patient’s parents, children, caregivers, or otherwise have power or attorney over the patient

and KCI’s point of contact with respect to the patient. As a result, one cannot simply take the

patient’s name as the “intended recipient” and compare it to a list of putative subscribers for

telephone numbers to find differing names and conclude on a group basis that the calls were to

“unintended recipients.” That problem is evidenced not only by KCI’s records, but is also

compounded by the reality that even when KCI does directly call a patient, the patient may be a

regular user of a cellular telephone even if he or she is not the subscriber to that telephone

number. While the Peak Report makes no effort to actually employ the methodology she

suggests, even if she did, as set forth above, simply looking at the subscriber information (even if

it is accurate) does not reveal anything about the actual person or persons who may lawfully be

using a particular telephone number.

       94.     Based on my experience with database search capabilities; my observations of

wrong number false positives from other TCPA cases; the diverse set of instances observed in

the account notes and call records in this case - for which individualized analysis would be

required to interpret whether or not a valid wrong number designation exists; the vast number of

false-positives identified in the sample sent to LexisNexis; and the additional investigation

required to determine the telephone numbers to which wrong number designations might apply –

assuming that determination can even be made – it is my opinion that no administratively




                                          33
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 37 of 75 - Page ID # 554




feasible process exists to search KCI’s account notes in order to identify telephone numbers that

called but were assigned to someone other than the intended recipient.


Opinion E. If a set of telephone numbers contained in the proposed class(s) could be
identified, any attempt to accurately and reliably identify the subscribers and/or users of
those numbers will require an account-by-account and number-by-number investigation
and analysis across various third-party sources, including, cell phone carriers and the
individual subscribers and users.

       95.     As previously described, Plaintiff seeks to represent a class that includes those

persons associated with cellular telephone numbers called by KCI, where those persons were not

the intended recipient. As I explain below, based on my education, knowledge, experience, and

review of materials associated with this case, it is my opinion that any attempt to accurately and

reliably identify the subscribers and/or users of any cell phone or landline numbers called by

KCI will require an account-by-account and number-by-number investigation across various

third-party sources, including landline and cell phone carriers and the individual subscribers and

users. This is primarily because there are no reliable services and data resources available, either

publicly or commercially, to identify such persons accurately through a single, uniform method

or process. Rather, apart from individual or entity subscribers themselves, the various landline

and cell phone carriers are, in my opinion, the only other potential sources of information about

historic subscribers for a particular telephone number. But, as I discuss below, carriers often do

not have complete and accurate historic subscriber information dating back to August 2015. In

addition, wireless and landline carriers generally do not maintain information about historic

users of a particular telephone number as of specific dates of their use. That information, in my

opinion, resides with the subscriber(s) and/or user(s) of a particular number as of the date of a

challenged call.




                                          34
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 38 of 75 - Page ID # 555




       96.     In my opinion, to attempt to identify historic subscribers and users of any phone

numbers called by KCI during the five-year period at issue, a call-by-call and number-by-number

process must be undertaken.

       97.     Cell phone services do not follow a single pattern of ownership and use. Some

cell phone accounts may have only one subscriber, who is also the sole user, but several other

common iterations exist. For example, the subscriber (i.e., the person who contracts with a

cellular telephone provider and whose name appears on the bill) may not be a user of the cell

number at all, and there may be one or more authorized users of the number who are not the

subscriber. This often occurs in the context of family plans (where a single family member is the

subscriber of an account with several different numbers used by other family members) or

business plans (where a business owner, corporation, or entity is the subscriber of a number with

one or more different users).

       98.     Given these and other issues, as well as the lack of a single publicly-available

database, directory, or other source accurately identifying historic subscribers and users of cell

phone numbers, it is my opinion that any attempt to accurately and reliably determine the historic

subscriber and user(s) of a given wireless number as of the date of a particular call will require

individualized analysis of records obtained from telephone service carriers, subscribers, users, or

some combination of these sources. The reliability of these sources will, in my opinion, vary

from number to number, depending on factors such as the date of the call and the telephone

carrier (assuming it is still in existence) for the number at issue. For similar reasons, it is also my

opinion that the historic user(s) of a cell phone or landline number as of a particular date cannot

be accurately and reliably identified without obtaining information from the subscribers and/or

users themselves. Indeed, in many cases, it is my opinion that the subscriber(s) of a cell phone



                                            35
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 39 of 75 - Page ID # 556




account number as of the date of a call to that number, as well as the user(s) of that number at

that same time, will be the only source of information and records about the authorized user(s), if

any, of the number as of a historic date.

                A.      Public identification services and Skip Tracing

       99.      There are myriad publicly available databases that purport to perform reverse

phone number lookups and provide subscriber—not user—information like name and address,

and there are a number of vendors who provide varying levels of commercial data lookups,

usually via Application Program Interfaces (API). The Peak Report states that she will rely on

(in other words, she has not yet attempted any searches) these reverse lookup services “to obtain

name and address information associated with cellular telephone numbers”. (Peak report at ¶

12). Based on my research and my experience, it is my opinion to a reasonable degree of

certainty that these services, and particularly those identified in the Peak Report, cannot reliably

and accurately identify historic cell phone subscribers because each service is subject to

significant limitations and errors. This is my opinion for a variety of reasons.

             A. These services are data aggregators. As a result, the reliability of these services is

                entirely dependent on the reliability of their source data. Many free, web-based

                services do not identify their data sources, and so it is not possible to evaluate

                their accuracy. Issues such as errors in data entry, number reassignment, and out-

                of-date data multiply these inaccuracies. Data from public records is typically

                available only for current owners, and without the historical records that would be

                required to identify a subscriber at a given point in time when challenged calls

                were made. This is the case for all publicly available data sources of which I am

                aware, such as web-based reverse number lookups. As a result, these services

                cannot assist in identifying historic subscribers.
                                            36
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 40 of 75 - Page ID # 557




            B. Commercial databases, such as LexisNexis, that offer paid searches to businesses,

                do advertise historical searches of their public record information. However,

                those data providers must aggregate that data themselves over time in order to

                store and produce historical results, frequently leading to significant inaccuracies.

                LexisNexis even carries the following disclaimer on its web-site, specifically

                addressing these limitations: “Due to the nature of the origin of public record

                information, the public records and commercially available data sources used in

                reports may contain errors.         Source data is sometimes reported or entered

                inaccurately, processed poorly or incorrectly, and is generally not free from

                defect. This product or service aggregates and reports data, as provided by the

                public records and commercially available data sources, and is not the source of

                the data, nor is it a comprehensive compilation of the data. Before relying on any

                data, it should be independently verified” (emphasis added).11 A partial image of

                the LexisNexis disclaimer is attached as Exhibit B, extracted from the LexisNexis

                document Tips for Researching LexisNexis® Public Records via Lexis

                Advance®.12 Further inspection of LexisNexis’ web pages reveals their need to

                provide ample publication of their disclaimer. LexisNexis’ accuracy disclaimer

                appears in some form on more than fifty (50) different web locations, including

                services that cover insurance claims, health records, motor vehicle records,

                compliance data, and most notably – public records. (See Exhibit C). LexisNexis

                even provides a whitepaper offering services to improve the accuracy of their

                customers’ data records – including telephone numbers, names and addresses –


11
  See for example, LexisNexis Instant Verify at https://risk.lexisnexis.com/products/instant-verify (last
visited 7/28/2020).
                                             37
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 41 of 75 - Page ID # 558




                but includes their standard disclaimer warning that data provided by LexisNexis is

                prone to errors.13     It was also notable to find the accuracy disclaimer on

                LexisNexis’ Phone Finder service, which purports to provide customer identity

                data based on phone number searches.14            As one can see, LexisNexis’ own

                disclaimer supports many of the limitations that I have already itemized regarding

                the lack of accuracy in public and commercial data records, and that disclaimer

                does nothing to support the accuracy or reliability of data provided by LexisNexis.

                LexisNexis’ accuracy disclaimer is not unique among commercial skip-tracing

                and public record identification vendors, including well-known vendors such as

                MicroBilt, Experian and TransUnion, and less popular vendors cited by Peak such

                as Pacific East and Nexxa.         For example, Nexxa documents the following

                disclaimer regarding products and services on its website: “The information and

                materials on the Web Site could include technical inaccuracies or typographical

                errors. Changes are periodically made to the information contained herein.

                NEXXA MAKES NO REPRESENTATIONS OR WARRANTIES WITH

                RESPECT TO ANY INFORMATION, MATERIALS OR GRAPHICS ON THE

                WEB SITE, ALL OF WHICH IS PROVIDED ON A STRICTLY “AS IS”

                BASIS,     WITHOUT        WARRANTY           OF    ANY      KIND      AND     HEREBY

                EXPRESSLY DISCLAIMS ALL WARRANTIES WITH REGARD TO ANY

                INFORMATION, MATERIALS OR GRAPHICS ON THE WEB SITE,

12
   See Tips for Researching LexisNexis® Public Records via Lexis Advance® at
https://www.lexisnexis.com/pdf/Lexis Tips.pdf (last viewed 7/28/2020).
13
   White Paper – A Business Case for Fixing Provider Data Issues, available at
http://techhubly.com/lexisnexis-
resources/files/A%20Business%20Case%20for%20Fixing%20Provider%20Data%20Issues WPNXR506
2-0.pdf (last visited 7/28/2020).
14
   LexisNexis Phone Finder at https://risk.lexisnexis.com/products/phone-finder (last visited 7/28/2020).
                                            38
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 42 of 75 - Page ID # 559




                INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY,

                FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

                UNDER NO CIRCUMSTANCES SHALL NEXXA GROUP OR ITS AGENTS

                OR AFFILIATES BE LIABLE UNDER ANY THEORY OF RECOVERY, AT

                LAW OR IN EQUITY, FOR ANY DAMAGES, INCLUDING WITHOUT

                LIMITATION, SPECIAL, DIRECT, INCIDENTAL, CONSEQUENTIAL, OR

                PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO LOSS OF USE

                OR LOST PROFITS), ARISING OUT OF OR IN ANY MANNER

                CONNECTED WITH THE USE OF INFORMATION OR SERVICES, OR THE

                FAILURE TO PROVIDE INFORMATION OR SERVICES, FROM THE WEB

                SITE”.15

            C. The generic process used in the mobile industry for deactivation and recycling

                telephone numbers creates additional problems with the accuracy of historic

                subscriber data. The deactivation process typically follows this pattern: (1) a

                subscriber chooses to cancel service, and chooses not to port their number to a

                new provider; (2) the carrier cancels service and adds the telephone number to a

                deactivation list; (3) telephone numbers stay inactive for a prescribed number of

                days, depending on the carrier, before they are recycled and assigned to a new

                subscriber; and (4) after the deactivation period, the number can be reassigned to a

                new subscriber.16 Typically, the carrier/service provider(s) will update its internal

15
   See NEXXA Group, Inc. (“NEXXA”) Website Privacy Policy at
https://www.nexxagroup.com/corporate-overview/privacy-policy/ (emphasis added - last visited
9/1/2020)
16
   According to Federal guidelines, disconnected numbers must be made available for reassignment in 90
days or less, but there is no minimum timeframe, indicating that carriers may reassign numbers in as little
as one or two days. See 47 CFR § 52.15 at https://www.gpo.gov/fdsys/pkg/CFR-2013-title47-
vol3/pdf/CFR-2013-title47-vol3-sec52-15.pdf.
                                             39
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 43 of 75 - Page ID # 560




              records to indicate the change of subscribership for the reassigned number.

              However, many of the supplemental data sources previously discussed have a

              high probability of carrying outdated subscriber data. Reverse lookup services,

              private data sources such as those used by vendors like LexisNexis and the

              CNAM database, all face the likelihood of including outdated subscriber data due

              to this reassignment process. This issue is significant given that “over 37 million

              telephone numbers are reassigned each year.”17 Indeed, the FCC has

              acknowledged the inability to accurately track the individual associated with a

              given telephone number, and the lack of any available database or resource to do

              so. This acknowledgement spawned the FCC’s search for a solution to a

              nationwide database to track reassigned telephone numbers. The FCC describes

              that “Upon disconnecting his or her phone number, a consumer may not update all

              parties who have called him/ her in the past, including businesses to which the

              consumer gave prior express consent to call and other callers from which the

              consumer expects to receive calls”.18 And when referring to the limitations of

              currently available resources to track reassigned numbers, the FCC has stated

              “these databases are not comprehensive, and thus callers and consumers alike

              continue to be frustrated by unwanted calls to reassigned numbers”.19

           D. For example, from the instant case, I selected six telephone numbers that returned

              “hits” from the LexisNexis reverse-append described in Paragraph 69 above. For

17
   DISSENTING STATEMENT OF COMMISSIONER AJIT PAI Re: In the Matter of Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, WC
Docket No. 07-135 at 3.
18
   Advanced Methods To Target and Eliminate Unlawful Robocalls, 47 CFR Part 64, [CG Docket No.
17–59; FCC 18–31], ¶ 3
19
   See Second Report and Order, Advanced Methods to Target and Eliminate Unlawful Robocalls, CG
Docket No. 17-59, FCC18-177, II.6
                                         40
                             CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 44 of 75 - Page ID # 561




           each of the six telephone numbers, I performed additional reverse lookups using a

           total   of   seven    services:    four   web-based      reverse-lookup     services

           (Reverselookup.com, USphonebook.com, Spydialer.com and 411.com); a fee-

           based reverse-lookup via an Application Program Interface (Searchbug); and two

           smartphone-based reverse-lookup Apps (TruthFinder and Phone Reveal). For all

           of the six telephone numbers, at least four of the seven alternate services returned

           a common name for the given number. However, none of the seven alternate

           sources returned the same name that was returned by LexisNexis for any of the six

           telephone numbers. These variations are likely the result of differing source data,

           errors in data entry, variations in historic data, and other issues, but magnify the

           lack of reliability of LexisNexis and other reverse lookup services.

        E. As an additional test of LexisNexis’ accuracy, I requested a full file disclosure –

           now referred to by LexisNexis as a “Consumer Disclosure Report” - of all

           information that LexisNexis carries on my personal identity.20            LexisNexis

           provided me with a comprehensive 470 page report, dated November 21, 2018.

           The report included a section titled “Phone Records”, with the following

           description: “This section contains phone listings. The first and last seen dates

           correspond to the time periods when the source published the record, and not

           necessarily to the time period with which you had the phone number.” The report

           provided several telephone numbers for which I have been the subscriber.

           However, absent from the report were any wireless telephone numbers that I have

           used. The report did not list my current, primary wireless number, for which I’ve

           been the sole authorized user since 2005.          This wireless number is also



                                      41
                          CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 45 of 75 - Page ID # 562




               prominently displayed on my publicly-available business website, and has

               appeared there for more than 5 years.21 The full file disclosure also did not list a

               prepaid wireless phone that I had used for a seven-month period prior to

               requesting the disclosure. For my telephone numbers that it did list, each number

               was listed on multiple records from multiple data sources that included conflicting

               dates, and many of the dates provided (first seen and last seen dates) did not

               match the actual dates that I was subscribed to those numbers.

       F.




20
   LexisNexis Access Your Consumer Disclosure Report at
https://consumer.risk.lexisnexis.com/consumer (last visited 7/27/2020).
21
   See archived version of http://jankostyun.com/contact-info/ captured April 7, 2015, at
https://web.archive.org/web/20150407033904/http://jankostyun.com/contact-info/ (last viewed
7/26/2020).
                                           42
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 46 of 75 - Page ID # 563
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 47 of 75 - Page ID # 564




               B.     Reliability of subscriber information from carriers

       100.    As set forth above, there are multiple reliability issues with using data from public

or commercial aggregators in performing a reverse look-up of wireless telephone numbers.

These issues and errors are further compounded by the fact that, even when cell phone carriers

are a source of historic subscriber information for a given cell phone number, there were

presumably many carriers corresponding to the phone numbers at issue here during the relevant

time period—some of which no longer exist or have been combined with others—and their

historic subscriber records (assuming they exist) often do not accurately identify historical cell

phone subscribers. The volatility of carrier ownership of telephone numbers over time due to

mergers and acquisitions among carriers in the wireless industry, as well as carriers simply going

out of business, also prevents accurate identification of historical carrier ownership. Wireless

carriers can be classified in two categories: Facilities-based wireless carriers (also known as

MNOs – Mobile Network Operators) and Wireless Resellers (also known as MVNOs – Mobile

Virtual Network Operators). Facilities-based wireless carriers typically own their own network,

equipment, and facilities such as switches and radio frequencies (e.g., AT&T or Verizon),
                                          44
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 48 of 75 - Page ID # 565




whereas Wireless Resellers will lease a large portion of network, facilities, and sometimes

support services (such as billing, order entry, etc.) from a Facilities-based carrier (e.g., Boost

Mobile or TracFone Wireless). Although the top five or six Facilities-based carriers own a large

percentage of wireless telephone numbers and associated customers, there are still many smaller

Facilities-based carriers and Resellers in operation responsible for a significant number of

customers and wireless numbers. As just one example, DISH Network recently acquired nine

million wireless customers through its acquisition of Sprint’s pre-paid wireless business.22

        101.    Currently, there are approximately 70 Facilities-based wireless carriers in

operation, as well as roughly 110 Wireless Resellers23. Over the past several years, there are also

some 35 Facilities-based wireless carriers who are no longer in business (due to merger,

acquisition, insolvency, etc.), and more than 50 Wireless Resellers who no longer provide

service. Many of these former wireless carriers were still in business during the proposed class

period. Based on this high volume of churn, it is likely that some of the wireless numbers that

allegedly received challenged calls during the time period in question were owned and serviced

by carriers who are no longer in business. Once again, there is no service or database that I am

aware of that would allow for the identification of the carrier of record for those numbers at the

historical date of alleged calls. And if any of those carriers could be identified, the fact that they




22
   See Dish Enters Wireless Retail Market at http://about.dish.com/2020-07-01-DISH-enters-retail-
wireless-market-with-close-of-Boost-Mobile-advances-build-of-the-nations-first-standalone-5G-network
(last visited 8/13/2020).
23
   Both facilities-based wireless carriers and wireless resellers are described by a number of resources,
including the FCC’s Mobile Wireless Competition Report, and CTIA’s Wireless Industry Indices Report.
For a summary of current and previous wireless carriers and resellers, see Wikipedia’s List of United
States wireless communications service providers at
https://en.wikipedia.org/wiki/List of United States wireless communications service providers (last
visited 7/28/2020) and Wikipedia’s List of United States mobile virtual network operators at
https://en.wikipedia.org/wiki/List of United States mobile virtual network operators (last visited
7/28/2020).
                                            45
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 49 of 75 - Page ID # 566




are no longer in business would certainly prevent some or all of the requests to identify

subscribers from being fulfilled.

       102.    Cell phone carriers have limited capabilities and varying standards for collecting

and maintaining information on subscribers.        Customers often provide inaccurate contact

information or subscriber information might be incorrectly recorded via data entry. Since cell

phones are not tied to a physical location, there are limitations in verifying that the address

provided by the subscriber is accurate. Even if the customer data initially collected and recorded

is accurate, changes to that data are common, due to actions like subscribers moving to a new

address or changing names, but neglecting to report these to the carrier. As a result, it is not

uncommon for one phone carrier’s historical records to inaccurately identify completely different

persons as being associated with the exact same telephone number during overlapping periods in

time. Thus, even if any of the third-party sources Peak would attempt to rely upon claim to use

actual carrier records (as Peak never identifies an actual specific product she would use, it is

impossible to presently know or even test), it would likely lead to conflicting results regarding

the subscriber identity, no different than those already shown above with the limited sample run

against LexisNexis

       103.    The Peak Report plans to rely on third-party vendors for the lookup process and

does not suggest sending subpoenas to phone carriers. Thus, while not expressly proposed at this

point, to the extent this is suggested in the future to cure the apparent deficiencies in the Peak

Report, in order to subpoena carriers in an attempt to identify subscribers as of some prior date,

one must first identify the specific carrier that provided service to the given telephone number at

the historical time of alleged calls. While there are resources available to identify the current




                                          46
                              CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 50 of 75 - Page ID # 567




carrier for a telephone number or block of numbers, I am not aware of any such services that can

accurately identify historical landline or wireless phone carriers.

       104.    Further, such a suggestion would be (in addition to not only being impractical due

to the required volume of subpoenas) unreliable for several reasons. Sending the same fully-

inclusive list of numbers to all carriers will also undoubtedly result in conflicting data results,

which would be effectively impossible to resolve. For example, if all telephone numbers are sent

to all carriers, Verizon and Sprint might both respond with historic customer records for that

same telephone number. Those responses might identify different subscribers, or what appears

to be the same subscriber with different service dates, different addresses, or variations in other

key information. There would be no way, short of performing a manual investigation of all

conflicting telephone numbers, to reliably determine which carrier’s information (if either) was

correct.

       105.    The historical carrier ownership of telephone numbers can also change on a larger

scale due to Number Pooling. Introduced at the same time as Number Portability, carriers are

required to participate in Number Pooling, where large blocks of telephone numbers, usually in

multiples of 1,000 numbers, are donated from the control of one carrier to another, due to

regulatory requirements. Similar to the number portability scenario, a telephone number that

was owned at some point in the past by Verizon Wireless might now be owned by T-Mobile, due

to donation of the block containing that number to T-Mobile from Verizon. Without a resource

to identify the historical carrier ownership of numbers, a current lookup of the carrier that owns a

telephone number would not accurately identify the correct carrier who owned that number at a

given date in the past.




                                           47
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 51 of 75 - Page ID # 568




       106.      Besides the need to identify the correct carrier for given telephone numbers as of

historical dates, there are still significant reasons why the subscriber identification provided later

by a carrier would be highly suspect. It has already been discussed that many carriers who

provided service to customers dating back to 2017 are no longer in business, and as such would

be unable to identify any subscriber-related data. Carriers who are still active have their own set

of limitations related to providing accurate, historical subscriber information, including four

large hurdles:

           x     Carriers’ retention of records is limited: The retention requirements for

                 wireless carriers are less stringent than for landline carriers. For example, Verizon

                 Wireless, the largest wireless carrier in the United States, only retains “Personally

                 identifiable and other sensitive records … only as long as reasonably necessary

                 for business, accounting, tax or legal purposes,”24 reported simply as “more than

                 one year.”25 It’s my understanding that other wireless carriers (such as Sprint) do

                 not retain records past 18 months, and some subsidiaries of large carriers (such as

                 MetroPCS, a subsidiary of T-Mobile) only retain subscriber records for six

                 months.

           x     Prepaid Phone Services: According to the FCC’s Twentieth Annual Report and

                 Analysis of Competitive Market Conditions with Respect to Mobile Wireless, it

                 was estimated that, as of 4Q2016, roughly 23 percent of retail wireless

                 connections were based on prepaid service.26 There is no requirement or even

                 standard for obtaining or reporting the subscriber information (i.e., the name of

24
   Verizon Wireless’ Full Privacy Policy at http://www.verizon.com/about/privacy/full-privacy-policy
(last visited 7/27/2020).
25
   PrivacySOS report , dated February 9, 2014 at https://privacysos.org/blog/how-long-does-my-phone-
company-store-my-data-how-easily-will-it-give-my-info-up-to-the-cops/ (last visited 7/27/2020).
26
   FCC 17-126, Appendix II:Table II.B.ii, p.73.
                                            48
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 52 of 75 - Page ID # 569




                person purchasing the prepaid phone) back to the carriers.27 As there is no

                requirement that prepaid phone carriers obtain and maintain subscriber

                identification data, accurately identifying individual, historic subscribers of

                prepaid phone services – accounting for nearly one-quarter of wireless phones –

                would be practically impossible.

            x   Authorized User Identification: A final significant issue is that even when a

                phone carrier or service provider can identify the subscriber to a telephone

                number (i.e., the person whose name is on the account), that frequently does not

                reflect that identity of the actual user of the phone who may be the intended

                recipient of a call. As this issue is not limited solely to a carrier’s wireless records,

                but may also be shown by the particular facts of KCI’s calls in this case, it will be

                addressed below independently.

                F.      Authorized user identification

        107.    As set forth above, the Peak Report either does not propose any method for

identifying “wrong number” calls from KCI’s records, let alone a reasonably reliable method for

taking any such “wrong number” calls and determining whether the intended recipient (as

determined from KCI’s records) is different than the person to whom a particular telephone

number was “assigned” (i.e., the subscriber) as identified by LexisNexis or some other similar

third-party vendor. As importantly, however, the complex, number-by-number process of

attempting to reliably and accurately identify the historic subscriber associated with a cell phone

number as of the date of a challenged call does not even begin to address the identification of the

actual cell phone users.

27
  There have been legislative efforts to require collection of this information. However, these efforts have
never been passed into law. H.R. 4886 (114th): Closing the Pre-Paid Mobile Device Security Gap Act of
2016; Pre-Paid Mobile Device Identification Act, S. 3427, 111th Cong. (2010).
                                             49
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 53 of 75 - Page ID # 570




        108.    Because the subscriber and authorized user of a cell phone number are not

necessarily the same person, identifying the subscriber does not mean the user has been or can be

identified. It is extremely common for cell phone accounts have more than one user. For

example, businesses often have a single cellular account and a single telephone number that is

shared by several employees, or multiple numbers used by multiple employees – but the

subscriber on the account might be the office administrator. Many carriers offer a “family plan”

or even a “friends and family plan.” In these scenarios, families often have a single cell phone

account and a single cell phone number shared by different family members, or multiple

numbers that are used by multiple family members or even different individuals who are not

related and do not have the same surname. As a result, even if it were possible to use carrier

records to identify a number as belonging to an individual family plan, a core family unit (e.g.,

parents and children, or even grandparents, parents, and children) would not serve as a proxy for

all potential users of that number, let alone allow for the identification of users unrelated to the

actual subscriber. Typically, none of this user information is recorded in cell phone provider

records.

        109.    This problem is not theoretical. Research has estimated that anywhere between

67-75% of wireless subscribers are on discounted, multi-line family plans.28 And it has more

recently come to light that groups of individuals who are not even related are taking advantage of

discounted rates from family plans. A 2019 Wall Street Journal article notes that groups of

friends, colleagues, roommates, and even neighbors participate in family plans. And the more

diverse the membership in family plans, the less chance there is of being able to identify the

28
   Wireless subscribers are finding breaking up is hard to do, by Andy Vuong, The Denver Post,
September 14, 2012, available at https://www.denverpost.com/2012/09/14/wireless-subscribers-are-
finding-breaking-up-is-hard-to-do/ (last visited 7/27/2020). Also, In Re Annual Report and Analysis of
Competitive Market Conditions With Respect to Mobile Wireless, Including Commercial Mobile
Services, FCC 10-81, ¶ 164 (2010).
                                            50
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 54 of 75 - Page ID # 571




specific individuals who are associated with a specific telephone number under such plans. This

same Wall Street Journal article also confirms that a recent survey by Cowen Inc. found that

70% of postpaid cellphone users participate in family plans.29

        110.    As a result, in my opinion, there is no way to reliably and accurately attempt to

identify the historic user(s) of a cellphone number as of a particular date without, at a minimum,

first obtaining information from the subscriber(s) and user(s) of that number as of the date of the

challenged call. And, given that the multiple user scenario I have described might be combined

with other scenarios identified above, like a prepaid phone, even a number-by-number analysis

may be insufficient to identify subscribers and user(s) for a given number at the time of the

challenged call.

                                  Reservation of Right to Amend

        111.    I reserve the right to offer additional opinions and/or to amend this report subject

to additional information I receive after issuance of the same.

                                     Expert Report Summary

        112.    The opinions that I have expressed in this report are derived from my education,

experience, training, expertise, and knowledge, and are expressed with a reasonable degree of

certainty in the fields of telecommunications and data analysis.

        113.    The Peak Report provides no description or support for the method that she

proposes in order to identify those numbers that were wireless at the date(s) of challenged calls.

It has also been explained that the process for historical wireless identification is a complex task

that must be carefully executed, and even using the best available resources, does not guarantee

reliable results.


29
  See The New Rules of the Family Cellphone Plan at https://www.wsj.com/articles/the-new-rules-of-the-
family-cellphone-plan-11562405400 (last visited 7/27/2020).
                                           51
                               CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 55 of 75 - Page ID # 572




        114.    There is clear evidence that the Peak Report provides no description or support

for the method that she proposes in order to identify class members based on telephone numbers,

and that the meager proposal that she has provided includes the use of vendors who cannot

produce accurate or reliable results, and who have acknowledged that their services are not

intended for the lawful identification of name and address information associated with telephone

numbers for purposes of identifying putative litigation class members,

        115.    It has been explained that the Peak Report, as well as Plaintiff, have made no attempt

at all to identify a viable process to identify the telephone numbers that were not assigned to the

intended recipient. It has also been demonstrated through numerous examples that neither can the

account note data - produced from Plaintiff’s search criteria – be used for such identification, and that

process could only be achieved by way of exhaustive manual research and analysis.

        116.    And it has been thoroughly described that the typical process proposed by TCPA

plaintiffs, and the process proposed in limited part by Plaintiff in the instant case – using commercial

reverse lookup vendors to identify individuals associated with class-qualified telephone numbers at

specific historical date(s) – is fraught with pitfalls and inaccuracies that can only be remedied

through individualized investigation.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and ability and this declaration was executed on

this 25th day of September, 2020 at Burlington, CT.




                                                                                            Jan Kostyun

                                            52
                                CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 56 of 75 - Page ID # 573




                                        Exhibit A – Jan Kostyun CV



Jan Kostyun is an independent technology consultant with over 35 years of experience
covering the areas of telecommunications, enterprise architecture, and information
technologies. He has been directly employed in various capacities by major
telecommunications companies, including Bell Telephone Laboratories, GTE, Verizon,
and Syniverse Technologies. He has also been engaged as a consultant on various
telecommunications issues by telecommunications companies and regulatory
authorities, including Rogers Wireless (the largest wireless carrier in Canada), CRC (the
national telecommunications regulatory agency of Colombia), and Syniverse
Technologies. He has worked at numerous technical levels in software development,
database technology, and enterprise architecture. He has worked for over 20 years
providing consulting services, software development, and data analysis in the field of
telephone number portability. This experience covers landline, wireless, and intermodal (landline-to-wireless
or wireless-to-landline) number portability, as well as telephone number pooling. He has played lead roles in
the technical and organizational processes of porting landline numbers in the U.S. as well as the porting
process for wireless numbers in the U.S., Canada, and Colombia.

As a software architect for Bell Telephone Labs, GTE, Verizon, and Syniverse, Mr. Kostyun also developed
expertise in areas such as landline and wireless number provisioning, including the end-to-end process of
establishing service for subscribers; landline and wireless order-entry, including the collection of subscriber
contact information; initial implementation of the National Do Not Call registry; technical experience with
telecom features such as voice calling, SMS messaging, fax transmissions, voicemail, auto dialer and Interactive
Voice Response Unit (IVRU) technology, and switching implementations; and a wide variety of
telecommunications industry standards.

Mr. Kostyun also has extensive experience in database methodologies, data analysis, and data mining. His
experience with database technologies includes hierarchical, network and relational database models and
implementations. He has instructed working professionals on the use of database programming, support and
internal architecture, and has developed database training courses. He is proficient with advanced database
modeling, optimization and query techniques, as well as the development of database software applications.
He has personally performed database queries and data analysis against hundreds of data stores, including but
not limited to Internal and National Do Not Call lists, Wireless Block identifiers, Number Portability transaction
lists; carrier call detail records; telephone number reverse-lookup data records from commercial data vendors;
and call records and text messaging records from platforms used by a variety of vendors.

For the past ten years Mr. Kostyun has worked as a consultant and expert witness on cases covering TCPA
issues, patent litigation, software copyright infringement and trade secret misappropriation, software value
determination, vandalism, and sabotage of application programs.

Mr. Kostyun’s expert witness work in TCPA cases has covered: wrong number and reassigned number calls;
National and internal do not call violations; Consent and revocation of consent analysis; Identification of call
recipient location; Wireless/landline identification; Capacity of dialing systems to generate telephone
numbers and dial without human intervention; Ascertainability of class members based on telephone
number; Carrier subpoena process; Voice calling; SMS/text messaging; Fax transmission; and Ringless


                                               53
                                   CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 57 of 75 - Page ID # 574



Voicemail delivery. Mr. Kostyun has testified both in deposition and in court, his opinions have never been
stricken or rejected, and has he been cited in support of denial of class certification in multiple TCPA cases.

Professional Experience:

2012 to present     Independent Consultant                                      Middletown, NJ/Burlington, CT
                    Representative case descriptions:
                       x Expert witness representing defendant under civil case alleging violation of Telephone
                           Consumer Protection Act (TCPA). Extensive review and critique of plaintiff’s expert
                           witness reports; data analysis and research of very large call-record databases, alleged
                           call violations and ported telephone numbers; and ATDS evaluation. Preparation of
                           expert report in support of defendant, contributing to denial of class certification and
                           judgment in favor of defendants.
                       x Expert consultant representing defendant in civil case alleging violation of TCPA.
                           Provided analysis and report of plaintiff telephone numbers, porting activity and
                           subscriber information.
                       x Expert consultant representing defendant under class action complaint alleging
                           violation of TCPA involving text messaging/SMS activity. Provided analysis and report of
                           CTIA/Wireless Industry best practices for short code messaging campaigns.
                       x In class action TCPA case, served as expert to provide ATDS evaluation, analysis of
                           express consent and TCPA applicability of contested texts and voice calls.
                       x In class action TCPA matter, developed expert report addressing the feasibility and
                           technical aspects of identifying users/subscribers of cell phones. Also developed expert
                           report rebutting opposing expert’s data analysis and subscriber identification,
                           contributing to denial of class certification and exclusion of Plaintiff’s expert report.
                       x Expert witness in class action TCPA complaint, providing in-depth analysis of National
                           and internal Do Not Call (DNC) records and very large volume call record files, and
                           critical assessment of opposing expert’s data analysis.
                       x In class action TCPA case, developed expert report addressing the feasibility and
                           technical aspects of identifying users/subscribers of fax telephone numbers. Also
                           developed expert report rebutting opposing expert’s opinions regarding successful
                           completion of fax transmissions and identification of fax recipients.
                       x In class action TCPA matter, developed expert report addressing the feasibility and
                           technical aspects of identifying users/subscribers of cell phones and residential
                           landlines.
                       x In class action TCPA matter, developed expert rebuttal report challenging opposing
                           expert’s data analysis results of alleged DNC and wrong number calls, and addressing
                           technical aspects of identifying users/subscribers of cell phones.
                       x In class action TCPA matter, performed extensive analysis of high-volume call data
                           records against internal and national DNC files.
                       x In class action TCPA case, analyzed call data records, performed testing and analysis of
                           defendant’s telephone calling system and provided opinions addressing defendant’s
                           alleged use of an ATDS for telemarketing purposes.
                       x In class action TCPA case, developed expert rebuttal report challenging opposing
                           expert’s data analysis methodology, and addressed technical aspects of identifying
                           users/subscribers of cell phones.

                                               54
                                   CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 58 of 75 - Page ID # 575




                       x   In class action TCPA matter, developed expert rebuttal report challenging opposing
                           expert’s data analysis results of alleged DNC violations, and addressed technical aspects
                           of identifying users/subscribers of cell phones.
                       x   In class action TCPA matter, developed expert rebuttal report challenging opposing
                           expert’s data analysis results of alleged DNC violations, reliability of opposing expert’s
                           data vendors, and addressed technical aspects of identifying users/subscribers of cell
                           phones.
                       x   In class action matter involving the Washington Automatic Dialing and Announcing
                           Device (WADAD) statute, provided expert analysis and support regarding carrier
                           records, carrier subpoena responses, and identification of wireless/landline subscribers
                           and calls within specific geographic boundaries.
                       x   In class action TCPA case, rebutted opposing expert’s analysis of wrong number
                           designations, and class member identification, contributing to denial of class
                           certification.
                       x   In multiple class action matters, provided analysis of Defendant’s dialing equipment and
                           opinions addressing the capacity store or produce telephone numbers to be called,
                           using a random or sequential number generator, as well as the capability to dial
                           telephone numbers without human intervention.

2009 to 2011       Senior Consultant
                   eComp Consultants                                                                  Tampa, FL
                   Provided consulting on design and development of software products and wireless technology.
                   Provided technology consulting and expert support for enterprise architecture, software
                   engineering and telecommunications in the areas of:
                       x Patent portfolio evaluation, market valuation, and prior art analysis.
                       x Patent litigation consulting for information technology in telecommunications, wireless
                           and enterprise architecture for validity/invalidity and infringement/non-infringement
                           analysis.
                       x Software contract analysis for disputes involving custom software, software copyright
                           and trade secret infringement, and software valuation.
                       x Functional analysis, Source Code reviews, Damage Assessment analysis and software
                           tampering evaluation.

2009 to 2010       Independent Consultant                                                            Tampa, FL
                   Collaborated with Value Partners Management Consulting firm in preparation of proposal to the
                   Colombian National Regulatory Agency for implementation of Wireless Number Portability
                   across Colombia.

Prior experience   Senior Consultant
                   BusinessEdge Solutions/EMC                                         Toronto, Ontario, Canada
                   Provided strategic and tactical guidance to Rogers Wireless, Canada’s largest wireless carrier, in
                   the successful, on-schedule implementation of Canadian wireless number portability.
                       x Developed detailed specifications for Rogers’ internal business applications interface to
                           the Syniverse/Telcordia Service Management Gateway (SMG) for communication of
                           wireless port requests & responses to wireless and wireline trading partners.
                       x Served as Rogers’ representative to several industry-level committees, including SMG

                                              55
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 59 of 75 - Page ID # 576



                     Defect Management and SMG Testing, acting as liaison between Rogers and all
                     Canadian carriers. Developed detailed specifications for acceptance and regression
                     testing of SMG for entire Canadian industry.
                 x   Provided integration expertise to Rogers’ application development, network administratio
                     system testing, production support, and program management teams.
                 x   Provided in-depth knowledge of Telcordia SMG interface, Canadian portability
                     standards (CWNPG and CLOG), Wireless to Wireline (WPR to LSR) translation
                     requirements, and post-implementation data analysis to determine customer porting
                     trends and roadblocks.

             Senior Consultant
             Syniverse Technologies                                                            Tampa, FL
             Served as development specialist & subject matter expert during implementation of U.S.
             Wireless Number Portability (WNP). Designed the reporting data warehouse and client billing
             processes which support Syniverse’s WNP & ICC Clearinghouse product offerings.
                 x Provided significant expertise in the technical internals, database design and API
                     requirements of Telcordia’s SMG platform; WNP WICIS Industry standards; InterCarrier
                     Communications (ICC) Process; Service Order Administration (SOA)/NPAC interaction;
                     and Tekelec LSMS database access.
                 x Subject matter consultant to other Syniverse WNP product offerings, including Pre-port
                     Validation, Fallout Management, Wireline Porting and PortFlow Management.
                     Responsible for interaction and consulting with Sales, Business Development, Training
                     and Production Support organizations.
                 x In-depth experience with Cellular Provisioning, GSM/CDMA technologies, SIM Card
                     provisioning

             Software Engineer
             Verizon Communications                                                           Tampa, FL
             Served as Enterprise Integration Architect for Local Number Portability (LNP) and Telephone
             Number Pooling (TNP) projects. Responsible for development of enterprise-level architecture
             and system integration of 38 major applications in order to develop and deploy Wireline LNP
             and Number Pooling capabilities for the entire former-GTE operating area.
                 x Managed technical team of 30+ individual project architects, including interaction with
                     program management, functional owners, development teams, system testers and
                     production support personnel.
                 x Coordinated retail and wholesale ordering, provisioning, billing and service assurance
                     business functionality.
                 x Developed significant expertise in number portability network element systems
                     (Telcordia's LSMS and SOA), including low-level knowledge and direct access to LSMS
                     internal databases.
                 x Directly responsible for the successful national deployment of LNP/TNP in GTE/Verizon
                     West. Maintained close working relationship with Network Engineering's TN
                     Administrator, assisting with LSMS extracts for reconciliation processes, TNP block
                     donation and block allocation processing, and creative use of LNP capabilities for special
                     customer requests.


                                        56
                            CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 60 of 75 - Page ID # 577




             Senior Advisory Systems Engineer
             GTE Telephone Operations                                                       Tampa, FL
             Provided extensive systems development work as enterprise architect and development team
             project manager.
                 x Developed technical specifications for numerous systems across GTE Telephone
                     Operations, primarily within the Customer Contact and Operations domains. Technical
                     specifications established the hardware, software and network architecture with
                     emphasis on a distributed, UNIX-based, client/server environment.
                 x Established corporate standards for Relational DBMS products, including interaction
                     with Oracle and Informix vendors
                 x Established corporate standards for UNIX hardware and operating system platforms,
                     including interaction with SUN, HP and IBM vendors.
                 x Managed application development for TCOM, a distributed, IBM-based bulk mail
                     processing application
                 x Application technical lead for Central Office personnel dispatch and work allocation
                     application.

             Senior Database Analyst
             Exxon Company, USA                                                           Houston, TX
             Provided database analysis and database administration in large-scale IBM environment,
             specializing in project team support, implementation of DB2/SQL and use of IBM utilities, IBM
             Dialog Management Services.

             Senior Database Analyst
             Ford Aerospace                                                               Houston, TX
             Served as key member of application team for NASA contractor responsible for Shuttle
             Simulator Reconfiguration System. Responsibilities included data analysis and database design,
             and application lead.

             Senior Consultant
             Informatics, Inc.                                                            Houston, TX
             Consulted for major oil & gas and technology clients, offering application conversions,
             development of new systems, and application optimization. Conducted international technical
             training classes in IBM IMS DB/DC, IBM Utilities and IBM Internals

             Senior Systems Analyst
             GTE Data Services                                                              Tampa, FL
             Served as project lead and technical advisor for development of IBM/IMS-based customer billing
             application and IBM/CICS online order-entry application. Specialized in deployment of mini-
             computer office-automation systems.

             Technical Lead
             Bell Telephone Laboratories                                               Piscataway, NJ



                                       57
                           CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 61 of 75 - Page ID # 578



                    Application lead for development of IBM/IMS-based Inventory Management system
                    implemented across entire Bell System.


Education:
B.S. Mathematics – Magna Cum Laude                                     Union College, Schenectady, NY
M.S. Computer Science                                                  Union College, Schenectady, NY

 Wireless                  7 years    Syniverse/Telcordia Service Management Gateway (SMG), Canadian
 Communications                       portability standards (CWNPG and CLOG), Wireless to Wireline (WPR
                                      to LSR) translation, Wireless Number Portability (WNP) & WICIS
                                      Industry standards, InterCarrier Communications (ICC), Service Order
                                      Administration (SOA)/NPAC,; and Tekelec LSMS database, Wireline
                                      Porting and PortFlow Management, Provisioning, GSM/CDMA
                                      technologies, SIM Card Provisioning
 Telecommunications        25 years   Local Number Portability (LNP), Telephone Number Pooling (TNP),
                                      Telcordia's LSMS and SOA, Customer Contact, Provisioning &
                                      Operations, eCommerce applications
 Database Technology       30 years   IBM IMS Database/Data Communication; DB2/SQL database design,
                                      Performance Optimization, Query Specialist; Informix; ORACLE;
                                      Logical Data Modeling; MS Access
 Software Engineering      20 years   Enterprise integration, Order Entry/CRM, Trouble Management,
                                      Provisioning, Customer Billing, Work Allocation/Work Management,
                                      Inventory Management

Tools & Platforms

 Languages and tools:      IBM Assembler, FORTRAN, COBOL, C, C++, JAVA, Visual Basic, IMS DB/DC,
                           CICS, DB2/SQL, Informix, Oracle, MS Access/SQL, HTML, MS Office, WordPress
 Platforms:                IBM Mainframe/370, IBM 4300, IBM 9700, IBM RS/6000, HP 9000, Sun SPARC,
                           Windows-based PC
 Operating Systems:        IBM MVS, IBM DOS/VSE, AIX, HP-UX, UNIX, Solaris, MS-DOS, Windows

 Professional:             Published article in Computerworld, 9/24/84: “IBM ISPF dialog manager: More
                           than meets the eye”


Case Experience:

Adam Hage et. al. v World Financial Group and TransAmerica Corp
      Jurisdiction:             U.S. District Court, Northern District of Illinois
      Client:                   World Financial Group and TransAmerica Corp, as defendants
      Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement: Engaged as consulting expert to analyze alleged text message
                                violations and opine on ability to ascertain class members based on
                                telephone numbers.
      Represented by:           Chittendon, Murday & Novotny LLC


                                             58
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 62 of 75 - Page ID # 579



Alex Jacobs et. al. v Quicken Loans, Inc.
        Jurisdiction:             U.S. District Court, Southern District of Florida
        Client:                   Quicken Loans, Inc. as defendant
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement: Developed expert report addressing the feasibility and technical
                                  aspects of identifying users/subscribers of cell phones. Also developed
                                  expert report rebutting opposing expert’s data analysis and subscriber
                                  identification, contributing to denial of class certification and
                                  exclusion of Plaintiff’s expert report.
        Represented by:           Goodwin Procter LLP

Amber Goins et. al. v Walmart and Palmer Recovery
      Jurisdiction:             U.S. District Court, Middle District of Florida
      Client:                   Walmart and Palmer Recovery as defendants
      Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement: Developed expert report rebutting opposing expert’s data analysis,
                                historic wireless identification and subscriber identification.
      Represented by:           Shepard, Smith, Kohlmyer & Hand, P.A. / Sheppard, Mullin, Richter &
                                Hampton, LLP

Ameranth v Six Continents Hotels
      Jurisdiction:             Superior Court of DeKalb County, State of Georgia
      Client:                   Six Continents as defendant in complaint for web advertising misuse and
                                trade secret infringement of web-based concierge application
      Nature of Case:           Web Advertising Analysis and Intellectual Property Litigation
      Nature of Engagement:     Consulting expert analyzing web-based advertising practices, user
                                interfaces, and development models; provided expertise in web
                                marketing, online advertising, and eCommerce technology development
                                standards, design and architecture.
      Represented by:           Alston & Bird


Anthony Gonzalez-Pagan et. al. v Redwood Clairmont on the Green, LLC
      Jurisdiction:              U.S. District Court, Middle District of Florida
      Client:                    Redwood Clairmont on the Green, as defendant
      Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement:      Served as consulting expert to provide analysis of call data, identification
                                 of historical wireless status of telephone numbers, and identification of
                                 DNC calls.
      Represented by:            Berger Singerman LLP

Ariel Shuckett et. al. v DialAmerica Marketing, Inc.
        Jurisdiction:              U.S. District Court, Southern District of California
        Client:                    DialAmerica, as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Served as consulting expert to rebut opposing expert’s analysis of call
                                   data, identification of historical wireless status of telephone numbers, and



                                              59
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 63 of 75 - Page ID # 580



                                    identification of historical users/subscribers of telephone numbers.
                                    Summary judgment granted to Defendant.
        Represented by:             Berenson LLP

Carrie Beets et. al. v Molina Healthcare, Inc.
        Jurisdiction:              U.S. District Court, Central District of California
        Client:                    Molina Healthcare, Inc., as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Served as consulting expert to provide analysis of call data, identification
                                   of historical wireless status of telephone numbers, and identification of
                                   consent.
        Represented by:            Boies Schiller Flexner LLP

Carrie Couser et. al. v Cucamonga Valley Medical Group, Inc.
        Jurisdiction:            U.S. District Court, Central District of California
        Client:                  Cucamonga Valley Medical Group, Inc. as defendant
        Nature of Case:          Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:    Served as expert to provide ATDS evaluation, analysis of express consent
                                 and TCPA applicability of contested texts and voice calls.
        Represented by:          Schmid & Voiles

Carrie Couser et. al. v Dish One Satellite, LLC
        Jurisdiction:              U.S. District Court, Central District of California
        Client:                    Dish One, as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Served as expert to provide in-depth analysis of National and internal Do
                                   Not Call (DNC) records and very large volume call record files, and critical
                                   assessment of opposing expert’s data analysis.
        Represented by:            Benesch, Friedlander, Coplan & Aronoff LLP

Comprehensive Health Care Systems of the Palm Beaches et. al. v M3 USA Corporation
      Jurisdiction:            U.S. District Court, Southern District of Florida, West Palm Beach Division
      Client:                  M3 USA Corp., as defendant
      Nature of Case:          Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement:    Developed expert report addressing the feasibility and technical aspects of
                               identifying users/subscribers of fax telephone numbers. Also developed
                               expert report rebutting opposing expert’s opinions regarding successful
                               completion of fax transmissions and identification of fax recipients.
                               Provided deposition testimony.
      Represented by:          Sheppard Mullin Richter & Hampton LLP

Craig Cunningham v Health Plan Intermediaries Holdings, LLC
        Jurisdiction:           U.S. District Court, Middle District of Florida
        Client:                 Health Plan Intermediaries Holdings, as defendant
        Nature of Case:         Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:   Engaged as consulting expert to analyze the wireless status of telephones
                                numbers at issue and perform wireless telephone forensics.
        Represented by:         Greenspoon Marder LLP


                                              60
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 64 of 75 - Page ID # 581



C. S. Wang et. al. v Wells Fargo Bank NA, et. al.
        Jurisdiction:              U.S. District Court, Northern District of Illinois
        Client:                    Wells Fargo Bank, Fifth Third Bank, First Data Merchant Services, Vantiv,
                                   Inc., National Processing Company, Ironwood Financial, LLC, John Lewis,
                                   Dewitt Lovelace, as defendants
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Developed declaration rebutting opposing expert’s methodology for
                                   ascertaining class members. Also developed declaration rebutting
                                   opposing expert’s methodology for wireless identification and carrier
                                   subpoena process.
        Represented by:            Polsinelli PC, Figliulo & Silverman PC, Baker Hostetler

Daniel Berman et. al. v Freedom Financial Network
        Jurisdiction:            U.S. District Court, Northern District of California
        Client:                  Freedom Financial Network, as defendant
        Nature of Case:          Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:    Developed expert report rebutting opposing expert’s ability to identify call
                                 recipients on the National Do Not Call Registry, opposing expert’s flawed
                                 analysis of lead data names, and the feasibility and technical aspects of
                                 identifying users/subscribers of cell phones. Contributed to court’s denial
                                 of class certification.
        Represented by:          Klein Moynihan Turco LLP


Danielle Moraitis et. al. v Dent-A-Med, Inc.
        Jurisdiction:              JAMS
        Client:                    Dent-A-Med, as respondent
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Developed expert report rebutting opposing expert’s ATDS analysis.
                                   Provided opinions on defendant’s dialing equipment’s capacity to
                                   generate random or sequential numbers, and capacity to dial numbers
                                   without human intervention.
        Represented by:            Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.


Datamaxx Applied Technologies v Computer Projects of Illinois, Inc.
      Jurisdiction:            United States District Court, Northern District of Florida
      Client:                  Datamaxx as plaintiff
      Nature of Case:          Software Copyright Infringement
      Engagement:              Prepared expert report assessing infringement of plaintiff’s software
                               copyrights, utilizing Abstraction-Filtration-Comparison test. Provided
                               deposition testimony.
      Represented by:          Pennington, Moore, Wilkinson, Bell & Dunbar, P.A.

Derrick Thomas et. al. v Peterson’s Harley Davidson
        Jurisdiction:             U.S. District Court, Southern District of Florida
        Client:                   Peterson’s, as defendant
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation

                                             61
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 65 of 75 - Page ID # 582



        Nature of Engagement:       Provided expert report rebutting opposing expert’s proposed
                                    methodology for identifying historic wireless status and historic
                                    users/subscribers of telephone numbers, and opposing expert’s consent
                                    analysis. Also produced expert report addressing the dialing system used
                                    by Defendant for text message campaigns, and its capacity to perform as
                                    an ATDS.
        Represented by:             Robert L. Switkes & Associates, P.A.


Derrick Virgne et. al. v C. R. England, Inc.
        Jurisdiction:               U.S. District Court, Southern District of Indiana
        Client:                     C. R. England, as defendant
        Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:       Provided declaration with statistical analysis of text message interactions
                                    between Defendant and customers, including Stop requests and
                                    messages after Stop requests. Provided deposition testimony.
        Represented by:             Benesch Friedlander Coplan and Aranoff LLP


Donna Carpenter v World Omni Financial Corp.
       Jurisdiction:          American Arbitration Association
       Client:                World Omni, as respondent
       Nature of Case:        Telephone Consumer Protection Act (TCPA) violation
       Nature of Engagement:  Engaged as consulting expert to opine on whether defendant’s dialing
                              equipment has the characteristics of an ATDS.
       Represented by:        Akerman LLP


Eileen Nece et. al. v Quicken Loans, Inc.
        Jurisdiction:             U.S. District Court, Middle District of Florida
        Client:                   Quicken Loans, Inc. as defendant
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Engagement:               Developed expert report addressing the feasibility and technical aspects
                                  of identifying users/subscribers of cell phones and residential landlines.
        Represented by:           Goodwin Procter LLP


Estrellita Reyes et. al. v BCA Financial Services, Inc.
         Jurisdiction:              United States District Court, Southern District of Florida
         Client:                    BCA Financial Services as defendants
         Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
         Engagement:                Developed expert rebuttal report challenging opposing expert’s data
                                    analysis methodology, and addressing technical aspects of identifying
                                    users/subscribers of cell phones. Provided deposition testimony.
         Represented by:            Shepard, Smith, Kohlmyer & Hand, P.A.


Grace Howerton v USAA Savings Bank


                                              62
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 66 of 75 - Page ID # 583



        Jurisdiction:              American Arbitration Association
        Client:                    USAA Savings, as respondent
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Developed expert report rebutting opposing expert’s opinions that
                                   defendant’s Aspect dialing system had the capacity to store or produce
                                   telephone numbers using a random or sequential number generator.
        Represented by:            Benesch, Friedlander, Coplan & Aronoff LLP

Israel Garcia et. al. v Target Corporation
        Jurisdiction:               U.S. District Court, District of Minnesota
        Client:                     Target, as defendant
        Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:       Provided affirmative report addressing the challenges to identifying
                                    historic users and subscribers of telephone numbers. Also produced an
                                    expert report rebutting opposing expert’s analysis of Defendant’s dialing
                                    system.
        Represented by:             Barnes & Thornburg LLP


Janet Hill v USAA Savings Bank
        Jurisdiction:              American Arbitration Association
        Client:                    USAA Savings, as respondent
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Developed expert report rebutting opposing expert’s opinions that
                                   defendant’s Aspect dialing system had the capacity to store or produce
                                   telephone numbers using a random or sequential number generator.
        Represented by:            Benesch, Friedlander, Coplan & Aronoff LLP


Jed Iverson et. al. v Advanced Disposal Services.
        Jurisdiction:             U.S. District Court, Middle District of Florida
        Client:                   ADS, as defendant
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:     Provided expert rebuttal reports disputing opposing expert’s ability to
                                  identify class members based on Five9 call records and defendant’s
                                  customer data. Analyzed and documented potential customer consent
                                  appearing in customer account records and audio recordings.
        Represented by:           Burr & Forman, LLP; Holland & Knight, LLP

Jerry Eisenband et. al. v Schumacher Automotive, Inc.
         Jurisdiction:           U.S. District Court, Southern District of Florida
         Client:                 Schumacher, as defendant
         Nature of Case:         Telephone Consumer Protection Act (TCPA) violation
         Nature of Engagement:   Provided expert analysis of Plaintiff’s expert report, and analysis of
                                 systems used to send alleged SMS text messages.
         Represented by:         Kurkin Forehand Brandes LLP




                                             63
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 67 of 75 - Page ID # 584



John Scherkanowski v Bluegreen Vacations
       Jurisdiction:           U.S. District Court, District of New Hampshire
       Client:                 Bluegreen, as defendant
       Nature of Case:         Telephone Consumer Protection Act (TCPA) violation
       Nature of Engagement:   Developed expert report analyzing Defendant’s dialing system, it’s
                               capacity to store or produce telephone numbers using a random or
                               sequential number generator, its capacity to place calls without human
                               intervention, and the use an artificial or prerecorded voice.
       Represented by:         Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.


Karen Saunders et. al. v Dyck O’Neal, Inc.
       Jurisdiction:             U.S. District Court, Western District of Michigan
       Client:                   DONI, as defendant
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
       Nature of Engagement:     Developed expert report addressing the ability to identify the recipients of
                                 Direct Dial Voicemail messages, and the ability to identify consent based
                                 on Defendant’s records.
       Represented by:           Golden Scaz Gagain, PLLP


Kathryn Kalmbach et. al. v National Rifle Association and InfoCision, Inc.
       Jurisdiction:            Superior Court of Washington, King County
       Client:                   InfoCision, Inc. as defendant
       Nature of Case:           Washington Automatic Dialing and Announcing Device (WADAD)
                                 violation
       Engagement:               Provided expert consulting regarding carrier record content and retention,
                                 carrier subpoena responses, and identification of wireless/landline
                                 subscribers and calls within specific geographic boundaries.
       Represented by:           Baker & Hostetler LLP

Keith Snyder et. al. v U.S. Bank et. al.
        Jurisdiction:              U.S. District Court, Northern District of Illinois
        Client:                    Deutsche Bank, as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Provided analysis of Defendant’s dialing system as it relates to TCPA’s
                                   definition of an ATDS.
        Represented by:            Morgan, Lewis & Bockius LLP

Kenneth Albrecht et. al. v Oasis Power
       Jurisdiction:              U.S. District Court, Northern District of Illinois
       Client:                    Oasis Power, as defendant
       Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
       Nature of Engagement:      Provided expert consulting including data analysis of ringless voicemail
                                  data records, and identification of historic wireless subscribers of
                                  telephone numbers.
       Represented by:            Morgan, Lewis & Bockius LLP



                                             64
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 68 of 75 - Page ID # 585



Kevin Buja et. al. v Novation Capital LLC, et. al.
       Jurisdiction:              U.S. District Court, Southern District of Florida, West Palm Beach Division
       Client:                    Novation, as defendant
       Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
       Nature of Engagement:      Developed expert rebuttal report challenging opposing expert’s data
                                  analysis results of alleged DNC violations, and addressing technical aspects
                                  of identifying users/subscribers of cell phones. Provided deposition
                                  testimony.
       Represented by:            Vedder Price, P.C.


Lorenzo Quintana et. al. v Branch Banking and Trust
       Jurisdiction:             United States District Court, Middle District of North Carolina
       Client:                   BB&T, as defendant
       Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
       Engagement:                Developed expert report addressing dialing equipment’s capability to
                                  store or produce telephone numbers using a random or sequential
                                  number generator.
       Represented by:           Womble Bond Dickinson LLP

Lori Shamblin et. al. v Obama for America et. al.
        Jurisdiction:             United States District Court, Middle District of Florida, Tampa Division
        Client:                   Obama for America and DNC Services Corp. as defendants
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Engagement:               Extensive review and critique of plaintiff’s expert witness reports; data
                                  analysis and research of very large call-record databases, alleged call
                                  violations and ported telephone numbers; and ATDS evaluation.
                                  Preparation of expert report in support of defendant, contributing to
                                  denial of class certification and judgment in favor of defendants.
        Represented by:           Perkins Coie LLP

Marc Schaevitz et. al. v Braman Hyundai, Inc.
       Jurisdiction:             United States District Court, Southern District of Florida
       Client:                   Braman Hyundai, as defendant
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
       Engagement:               Technical comparison of Ringless Voicemails to voice calls, analysis of lead
                                 and call data, contributing to denial of class certification. Provided
                                 deposition testimony.
       Represented by:           Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.



Mark Preman et. al. v Pollo Operations
       Jurisdiction:             United States District Court, Middle District of Florida, Orlando Division
       Client:                   Pollo Operations as defendants
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation




                                              65
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 69 of 75 - Page ID # 586



        Engagement:                 Pre-trial review of text messaging procedures and data flow analysis.
                                    Provided expert report evaluating adherence to CTIA/Wireless Industry
                                    best practices for short code messaging campaigns.
        Represented by:             Akerman LLP


Matthew Dickson et. al. v Direct Energy, LP et. al.
      Jurisdiction:               United States District Court, District of Ohio
      Client:                     Direct Energy as defendant
      Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
      Engagement:                 Provided expert report addressing the reliability of Ringless Voicemail call
                                  records, rebutting opposing expert’s historical wireless analysis, class
                                  identification using audio recordings, and identification of users
                                  associated with given telephone numbers.
      Represented by:             McDowell Hetherington LLP

Michael Lutman v Harvard Collection Services
       Jurisdiction:            United States District Court, Middle District of Florida, Ft Myers Division
       Client:                  Harvard Collection Services as defendants
       Nature of Case:          Telephone Consumer Protection Act (TCPA) violation
       Engagement:              Provided expert analysis of plaintiff telephone numbers, porting activity,
                                subscriber information, and ATDS evaluation.
       Represented by:          Wilson Elser Moskowitz Edelman & Dicker LLP


Monifa Grant et. al. v Regal Automotive Group
       Jurisdiction:             United States District Court, Middle District of Florida
       Client:                   Regal Automotive Group, as defendants
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
       Engagement:               Provided expert analysis of discrepancies between Defendant’s subscriber
                                 records and subscriber/user records returned from commercial
                                 identification vendor.
       Represented by:           Golden Scaz Gagain PLLP


Monique Jackson et. al. v Palm Beach Credit Adjustors
      Jurisdiction:              United States District Court, Southern District of Florida
      Client:                    Palm Beach Credit, as defendants
      Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
      Engagement:                Engaged as consulting expert to opine on ability to ascertain class
                                 members based on telephone numbers, and analyze evidence of consent
                                 and revocation.
      Represented by:            Shepard, Smith, Kohlmyer & Hand, P.A.

Moricz v Google
       Jurisdiction:                United States District Court, Western District of Washington at Seattle
       Client:                      Michael Moricz as plaintiff
       Nature of Case:              Patent infringement of search engine software capabilities


                                              66
                                  CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 70 of 75 - Page ID # 587



        Engagement:                Provided technical research into history, evolution and current state of
                                   web-based search engine design and functionality. Development of claim
                                   construction report.
        Represented by:            Schwabe, Williamson & Wyatt, P.C.

PCS4Less v Go Mobile
       Jurisdiction:               State of Michigan, Circuit Court for Washtenaw County
       Client:                     Go Mobile as defendant
       Nature of Case:             Copyright / Trade Secret on unlocking GSM/CDMA cell phone devices
       Engagement:                 Provided expert analysis of cell phone unlocking methods.
       Represented by:             Gray Robinson

Resource Acquisition and Management Services v Mathews
       Jurisdiction:           State of Florida, Circuit Court for Hillsborough County
       Client:                 Resource Acquisition and Management Services, Inc. as plaintiff
       Nature of Case:         Breach of Contract and Conversion of disputed property including
                               application source code
       Engagement:             Provided expert report assessing the value of application source code.
                               Provided deposition testimony.
       Represented by:         Rocke, McLean and Sbar, P.A.


Samantha Grome v USAA Savings Bank
      Jurisdiction:          U.S. District Court, District of Nebraska
      Client:                USAA Savings, as defendant
      Nature of Case:        Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement:  Developed expert report rebutting opposing expert’s opinions that
                             defendant’s Aspect dialing system had the capacity to store or produce
                             telephone numbers using a random or sequential number generator.
      Represented by:        Benesch, Friedlander, Coplan & Aronoff LLP


Sara Diaz-Lebel et. al. v TD Bank and Target Corporation
        Jurisdiction:              U.S. District Court, District of Minnesota
        Client:                    Target, as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Developed expert report rebutting opposing expert’s analysis of call
                                   records. Also provided analysis of Defendant’s dialing system as it relates
                                   to TCPA’s definition of an ATDS, as well as describing the restrictions to
                                   accurately ascertaining class members based on historic call data.
        Represented by:            Barnes & Thornburg LLP


Shehan Wijesinha et. al. v Bluegreen Vacations
       Jurisdiction:              U.S. District Court, Southern District of Florida
       Client:                    Bluegreen Vacations, as defendant
       Nature of Case:            Telephone Consumer Protection Act (TCPA) violation



                                             67
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 71 of 75 - Page ID # 588



        Nature of Engagement:        Developed expert report rebutting opposing expert’s identification of
                                     historical users/subscribers. Also provided analysis of Defendant’s dialing
                                     system as it relates to TCPA’s definition of an ATDS, as well as describing
                                     the restrictions to accurately ascertaining class members based on historic
                                     call data. Provided deposition testimony.
        Represented by:              Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.

State of Florida v Poole
        Jurisdiction:                State of Florida, Circuit Criminal Court for Hillsborough County
        Client:                      Poole as defendant
        Nature of Case:              Criminal complaint involving damage of application components
        Engagement:                  Provided expert analysis and court testimony regarding the feasibility of
                                     performing a forensic analysis of hardware and software components.
                                     Provided court testimony.
        Represented by:              Pawuk and Pawuk, P.A.

Steven Sandoe et. al. v Boston Scientific Corporation
        Jurisdiction:               United States District Court, District of Massachusetts
        Client:                     Boston Scientific, as defendant
        Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
        Engagement:                 Developed expert rebuttal report challenging opposing expert’s data
                                    analysis, identification of wrong number calls, identification of National
                                    DNC Registry violations, and identification of historic users/subscribers of
                                    telephone numbers. Provided deposition testimony. Directly contributed
                                    to Denial of Class Certification.
        Represented by:             Faegre Baker Daniels LLP

Thomas Cook et. al. v Palmer, Reifler & Associates and WALMART
       Jurisdiction:                United States District Court, Middle District of Florida
       Client:                      PRA as defendant
       Nature of Case:              Telephone Consumer Protection Act (TCPA) violation
       Engagement:                  Developed expert rebuttal report challenging opposing expert’s data
                                    analysis, and addressing technical aspects of identifying users/subscribers
                                    of cell phones. Provided deposition testimony.
       Represented by:              Shepard, Smith, Kohlmyer & Hand, P.A.

Toya Green-Mobley v Capital One Auto Finance
       Jurisdiction:             United States District Court, Middle District of Florida
       Client:                   COAF as defendant
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
       Engagement:               Developed expert rebuttal report address qualification of Defendant’s
                                 calling system as an ATDS, including capacity to generate telephone
                                 numbers, use of human intervention, and the pre-recorded nature of
                                 phone messages. Provided deposition testimony.
       Represented by:           Burr & Forman LLP

Victoria Wilson et. al. v Badcock Home Furniture
         Jurisdiction:              United States District Court, Middle District of Florida

                                               68
                                   CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 72 of 75 - Page ID # 589



        Client:                    Badcock as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Engagement:                Developed expert rebuttal report challenging opposing expert’s data
                                   analysis and methodology for identifying users/subscribers of cell phones,
                                   contributing to denial of class certification. Provided deposition testimony.
        Represented by:            Johnson & Cassidy, P.A.

Waddell Williams et. al. v Bluestem Brands
       Jurisdiction:               United States District Court, Middle District of Florida
       Client:                     Bluestem Brands as defendant
       Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
       Engagement:                 Developed expert report analyzing Defendant’s dialing platform and its
                                   characteristics related to Automated Telephone Dialing Systems.
       Represented by:             Faegre Baker Daniels, LLP




                                             69
                                 CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 73 of 75 - Page ID # 590




                         Exhibit B – LexisNexis Disclaimer




                                    70
                        CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 74 of 75 - Page ID # 591




              Exhibit C – Partial List of Occurrences of LexisNexis Disclaimer


  1.  https://risk.lexisnexis.com/products/provider-data-masterfile
  2.  https://risk.lexisnexis.com/products/carrier-discovery
  3.  https://risk.lexisnexis.com/products/motor-vehicle-records
  4.  https://risk.lexisnexis.com/products/claims-discovery
  5.  https://risk.lexisnexis.com/products/patient-data-masterfile
  6.  https://risk.lexisnexis.com/products/providerpoint
  7.  https://risk.lexisnexis.com/products/contact-score
  8.  https://risk.lexisnexis.com/products/clue-auto
  9.  http://techhubly.com/lexisnexis-
      resources/files/A%20Business%20Case%20for%20Fixing%20Provider%20Data%20Issues_
      WPNXR5062-0.pdf
  10. https://www.lexisnexis.com/risk/downloads/assets/provider-data-masterfile.pdf
  11. https://risk.lexisnexis.com/products/campaign-analyzer
  12. https://risk.lexisnexis.com/products/clue-property
  13. https://risk.lexisnexis.com/products/national-credit-file
  14. https://risk.lexisnexis.com/products/attract
  15. https://risk.lexisnexis.com/products/account-monitoring
  16. https://www.ahip.org/wp-content/uploads/2016/06/Blue-Plan-Yields.pdf
  17. https://risk.lexisnexis.com/products/attract-commercial
  18. https://risk.lexisnexis.com/products/accurint-for-collections---contact-and-locate-workflow
  19. https://risk.lexisnexis.com/products/accurint-for-collections-decisioning-workflow
  20. https://risk.lexisnexis.com/products/accurint-for-healthcare
  21. https://risk.lexisnexis.com/products/lexisnexis-instantid-for-insurance
  22. https://risk.lexisnexis.com/products/id-compass-platform-for-insurance
  23. https://risk.lexisnexis.com/products/identity-contact-resolution
  24. https://risk.lexisnexis.com/products/instant-verify
  25. https://risk.lexisnexis.com/products/instant-verify-for-healthcare
  26. https://risk.lexisnexis.com/products/instantid-q-and-a-for-healthcare
  27. https://risk.lexisnexis.com/products/instantid-business
  28. https://risk.lexisnexis.com/products/keep-contact
  29. https://risk.lexisnexis.com/products/law-enforcement-automated-personnel-system
  30. https://risk.lexisnexis.com/products/lead-integrity-attributes
  31. https://risk.lexisnexis.com/products/lexid-for-healthcare
  32. https://risk.lexisnexis.com/products/lexisnexis-phone-finder-for-insurance
  33. https://risk.lexisnexis.com/products/police-records-retrieval
  34. https://risk.lexisnexis.com/products/promonitor-for-law-enforcement
  35. https://risk.lexisnexis.com/products/profile-booster
  36. https://risk.lexisnexis.com/products/prepayment-manager
  37. https://risk.lexisnexis.com/products/predictive-modeling
  38. https://risk.lexisnexis.com/products/phone-finder
  39. https://risk.lexisnexis.com/products/worldcompliance-data
  40. https://risk.lexisnexis.com/products/property-data-report
  41. https://www.lexisnexis.com/en-us/products/public-records.page


                                         71
                             CONFIDENTIAL - PALMER V. KCI
4:19-cv-03084-JMG-MDN Doc # 63-2 Filed: 10/09/20 Page 75 of 75 - Page ID # 592




  42. https://www.lexisnexis.com/pdf/public-records/Public-Records-Relationship-Identifier-on-
      Lexis-Advance.pdf
  43. https://risk.lexisnexis.com/products/worldcompliance-data
  44. https://risk.lexisnexis.com/products/small-business-credit-report-with-sbfe-data
  45. https://risk.lexisnexis.com/products/instant-age-verify
  46. https://risk.lexisnexis.com/products/instantid
  47. https://risk.lexisnexis.com/products/lexisnexis-small-business-credit-score
  48. https://risk.lexisnexis.com/products/customer-data-management
  49. https://risk.lexisnexis.com/products/due-diligence-attributes
  50. https://risk.lexisnexis.com/products/lexisnexis-email-risk-assessment
  51. https://www.lexisnexis.com/pdf/public-records/Differences-that-Deliver-Public-Records-on-
      Lexis-Advance-Snapshot.pdf




                                        72
                            CONFIDENTIAL - PALMER V. KCI
